    Northmeadow Medical Center

INSTRUMENT PREPARED BY, AND
WHEN RECORDED, RETURN TO:

Anthony A. Longnecker, Esq., Nyemaster Goode Law Firm, 700 Walnut, Suite 1600,
Des Moines, IA 50309-3899

DEED TO SECURE DEBT, SECURITY AGREEMENT AND FINANCING STATEMENT WITH ABSOLUTE
ASSIGNMENT OF RENTS
AND LEASES

THIS SECURITY DEED IS A DEED CONVEYING TITLE PURSUANT TO THE LAWS OF GEORGIA AND
IS NOT A MORTGAGE.

THIS DEED TO SECURE DEBT, SECURITY AGREEMENT AND FINANCING STATEMENT WITH
ABSOLUTE ASSIGNMENT OF RENTS AND LEASES (“Security Deed”), is made as of
November 20, 2007 by NNN HEALTHCARE/OFFICE REIT NORTHMEADOW, LLC, a Georgia
limited liability company (“Grantor”), whose mailing address is 1551 N. Tustin
Avenue, Suite 300, Santa Ana, CA 92705, Attn: Shannon Johnson, to and for the
benefit of EQUITRUST LIFE INSURANCE COMPANY, an Iowa corporation (“Grantee”),
whose mailing address is 5400 University Avenue, West Des Moines, Iowa 50266,
Attn: Real Estate and Commercial Mortgage Manager.

ARTICLE I

DEFINITIONS

In addition to any other terms defined herein, within this Security Deed, unless
otherwise required by the context, the following terms shall have the meanings
indicated:

1.01 Building means the existing medical office building building(s) that
comprise(s) a portion of the Improvements.

1.02 Collateral means, as the context requires, all or any of the Personalty,
the Fixtures, the Leases and the Rents.

1.03 Control means, when used with respect to any specific Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person whether through
ownership of voting securities, beneficial interests, by contract or otherwise.
The definition is to be construed to apply equally to variations of the word
“control” including “controlled,” “controlling” or “controlled by.”

1.04 Deed Property means, as required by the context, all or any of the
Improvements, Fixtures, Personalty, Property, Leases or Rents.

1.05 Fixtures means all materials, supplies, equipment, apparatus and other
items now or hereafter attached to, installed in or used in connection with
(temporarily or permanently) any of the Improvements on the Property, including,
but not limited to, any and all partitions; window screens and shades; drapes,
carpeting and other floor coverings; awnings; pumps; motors; valves; elevators
and escalators; engines; wire and wiring; boilers; furnaces; pipes; plumbing;
sprinkler systems; irrigation systems; fire extinguishing apparatus and
equipment; communication equipment; computers and computerized equipment;
security systems and devices; water tanks; heating, ventilating, incinerating,
air conditioning and air cooling equipment and systems; gas and electric
machinery; disposals, dishwashers, refrigerators, ranges and other appliances;
and equipment and facilities of all kinds which constitute fixtures under
applicable law and all replacements and substitutions therefor.

1.06 Governmental Authority means any and all courts, boards, bureaus, agencies,
commissions, departments, offices or authorities of any nature whatsoever of any
governmental unit (federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence.

1.07 Guarantor means (individually or collectively, or both, as the context may
require) those persons or entities, if any, now or hereafter guaranteeing
repayment of the Indebtedness Secured Hereby, or any portion thereof, and/or
satisfaction of, or continued compliance with, the Obligations or any portion
thereof.

1.08 Hazardous Materials has the meaning ascribed thereto in Section 3.19 of
this Security Deed below.

1.09 Impositions means all real estate and personal property taxes, assessments,
water, gas, sewer, electricity and other utility rates and charges, charges for
any easement, license or agreement maintained for the benefit of the Deed
Property, and all other taxes, charges and assessments and any interest, costs
or penalties with respect thereto, of any kind and nature whatsoever which at
any time prior to or after the execution hereof may be assessed, levied or
imposed against, or otherwise related to the Deed Property, the use, occupancy,
operation or enjoyment thereof and/or the lien and interest of this Security
Deed in the Deed Property or the debt secured hereby.

1.10 Improvements means any and all buildings, sheds, storage areas, warehousing
areas, open or covered parking areas, parking garages or structures, other
structures, fences, curbs, walls, sidewalks, walkways, paved parking areas,
pavement, recreational facilities, landscaping and all other real property
improvements, and any and all additions, alterations, or appurtenances thereto,
now or at any time hereafter situated, placed, constructed upon or for the
benefit of the Property or any part thereof, and shall include, unless the
context otherwise requires, all Fixtures.

1.11 Indebtedness Secured Hereby means: (a) amounts due under that certain
Secured Installment Note (the “Note”) of even date herewith, executed by
Grantor, as Maker, to the order of Grantee, as Holder, in the original principal
amount of EIGHT MILLION AND NO/100 DOLLARS ($8,000,000.00), with interest
thereon and all other sums payable thereunder according to the terms and
conditions thereof, together with any replacements, substitutions,
modifications, amendments, extensions or renewals thereof (the “Indebtedness”)
which matures the first day of December, 2014; and (b) amounts payable to
Grantee, its successors and assigns, at the times demanded and with interest at
the Default Rate (as defined in the Note), to accrue from the date of advance,
of all sums advanced, if any, in protecting the interests of Grantee under this
Security Deed and any and all other Loan Documents and payment of insurance
premiums covering Improvements, and payment of principal and interest on prior
liens, and payment of reasonable expenses and attorneys’ fees and professionals’
fees herein provided for and payment of any fees herein provided for and payment
of any Grantee’s fees herein provided for, and any and all sums advanced under
this Security Deed from time to time.

1.12 Leases means any and all leases, subleases, licenses, concessions,
occupancy, rental and use agreements, or other agreements (written or oral), now
or hereafter in effect which grant a possessory interest in and to, or the right
to use, occupy or generate income from, in or around the Property and/or the
Improvements, or any portion thereof, if any, and all guarantees of, and
security for the performance of any of the obligations and payments thereunder.

1.13 Legal Requirements means: (a) all judicial decisions, ordinances, orders,
decrees, rules, regulations, permits, statutes or requirements of any court or
Governmental Authority, and any requirements, terms or conditions contained in
any restrictions, restrictive covenants, easements, licenses or leases, zoning
stipulations, subdivision plats or other instruments or documents affecting all
or any portion of the Deed Property and/or the construction, development or use
of the Deed Property, including, but not limited to, any of those relating to
fire, safety, environmental protection, conservation, parking, or building and
sign codes and the Americans with Disabilities Act (“ADA”); and (b) Grantor’s or
any Guarantor’s presently or subsequently existing articles or certificate of
incorporation, bylaws, partnership agreements, limited partnership certificates,
joint venture agreements, limited liability company articles of organization
and/or operating agreements, trust agreements or other form of business
organization or entity documents.

1.14 Loan Documents means this Security Deed, financing statements, the Note,
and any and all other documents and guarantees now or hereafter executed by
Grantor, or by any other Person to evidence, secure or guaranty the payment of
the Indebtedness Secured Hereby (or any part thereof) or the performance and
discharge of the Obligations (or any portion thereof).

1.15 Grantee means the specific Grantee named above and any subsequent owner and
holder of the Note and the beneficial interest under this Security Deed.

1.16 Grantor means the Person named as the “Grantor” at the outset of this
Security Deed (“Original Grantor”), until a successor or assign shall have
become such pursuant to the applicable provisions of this Security Deed, and
thereafter Grantor shall mean each such successor or assign and the Original
Grantor, jointly and severally unless the Original Grantor or any such successor
or assign is released from liability hereunder in writing by the Grantee.

1.17 Grantor’s Business means the ownership, management, leasing, maintenance,
repair, replacement and operation of the Deed Property as medical office
building.

1.18 Obligations means any and all of the covenants, warranties, representations
and other obligations (other than to repay the Indebtedness Secured Hereby) made
or undertaken by Grantor or any other Person to Grantee or the Grantee as set
forth in the Loan Documents.

1.19 Person means any individual, corporation, trust, partnership, joint
venture, limited liability company or any other entity, business entity or form
of organization.

1.20 Personalty means all of the right, title and interest of Grantor now or
hereafter existing in and to the following now or hereafter located in, upon,
within or about, or used in connection with the construction, use, operation or
occupancy of the Property and/or the Improvements and any business or activity
conducted thereon or therein, together with all accessories, additions,
accessions, renewals, replacements and substitutions thereto or therefor and the
proceeds and products thereof: (a) all materials, supplies, furniture,
furnishings, appliances, office supplies, equipment, construction materials,
vehicles, machinery, computer hardware and software, maintenance equipment,
window washing equipment, repair equipment and other equipment, tools, telephone
and other communications equipment, food service preparation equipment and
utensils, chinaware, glassware, silverware and hollowware, food and beverage
service equipment, food items and food stuffs; (b) all books, ledgers, records,
accounting records, files, tax records and returns, policy manuals, papers,
correspondence, and electronically recorded data; (c) all general intangibles,
instruments, money, accounts, accounts receivable, notes, certificates of
deposit, chattel paper, letters of credit, choses in action, good will, rights
to payment of money, rents, rental fees, equipment fees and other amounts
payable by Persons who utilize the Property or any of the Improvements or paid
by persons in order to obtain the right to use the Property and any of the
Improvements, whether or not so used; trademarks, service marks, trade dress,
tradenames, licenses, sales contracts, deposits, plans and specifications,
drawings, working drawings, studies, maps, surveys, soil, environmental,
engineering or other reports, architectural and engineering contracts,
construction contracts, construction management contracts, surety bonds,
feasibility and market studies, management and operating agreements, service
agreements and contracts, landscape maintenance agreements, security service and
other services agreements and vendors agreements; (d) all compensation, awards
and other payments or relief (and claims therefor) made for a taking by eminent
domain, or by any event in lieu thereof (including, without limitation, property
and rights and interests in property received in lieu of any such taking), of
all or any part of the Deed Property (including without limitation, awards for
severance damages), together with interest thereon, and any and all proceeds (or
claims for proceeds) of casualty, liability or other insurance pertaining to the
Deed Property, together with interest thereon; (e) any and all claims or demands
against any Person with respect to damage or diminution in value to the Deed
Property or damage or diminution in value to any business or other activity
conducted on the Property; (f) any and all security deposits, deposits of
security or advance payments made to others with respect to: (i) insurance
policies relating to the Deed Property; (ii) taxes or assessments of any kind or
nature affecting the Deed Property; (iii) utility services for the Property
and/or the Improvements; or (iv) maintenance, repair or similar services for the
Deed Property or any other services or goods to be used in any business or other
activity conducted on the Property; (g) any and all authorizations, consents,
licenses, permits and approvals of and from all Persons required from time to
time in connection with the construction, use, occupancy or operation of the
Property, the Improvements, or any business or activity conducted thereon or
therein or in connection with the operation, occupancy or use thereof; (h) all
warranties, guaranties, utility or street improvement bonds, utility contracts,
telephone exchange numbers, yellow page or other directory advertising and the
like; (i) all goods, contract rights, and inventory; (j) all leases and use
agreements of machinery, equipment and other personal property; (k) all
insurance policies covering all or any portion of the Property; (l) all Reserves
and funds held in escrow by Grantee or other Person for Grantee’s benefit;
(m) all names by which the Property is now or hereafter known; (n) all interests
in the security deposits of tenants; (o) all management agreements, blueprints,
plans, maps, documents, books and records relating to the Property; (p) the
proceeds from sale, assignment, conveyance or transfer of all or, any portion of
the Deed Property or any interest therein, or from the sale of any goods,
inventory or services from, upon or within the Property and/or the Improvements
(but nothing contained herein shall be deemed a consent by Grantee to such sale,
assignment, conveyance or transfer except as expressly provided in this Security
Deed); (q) any property listed under the definition of “Fixtures” which are not
fixtures under applicable law; (r) all other property (other than Fixtures) of
any kind or character as defined in or subject to the provisions of the UCC and;
(s) all proceeds of the conversions, voluntarily or involuntarily, of any of the
foregoing into cash or liquidated claims.

1.21 Property means the real estate or interest therein described on Exhibit “A”
attached hereto and incorporated herein by reference, together with all
appurtenances and all estate and rights of Grantor thereto; all right, title and
interest of Grantor in and to all streets, roads and public places, opened or
proposed, all easements, rights of way and other appurtenances, public or
private, now or hereafter used in connection therewith; all water stock, water
and water rights, to the extent the same constitutes any interest in real
property; all mineral, oil and gas rights pertaining thereto; all present and
future rights under or with respect to: (a) any declarations or restrictions
governing or imposing rights or responsibilities on or with respect to any
subdivisions, horizontal property regimes, condominiums, planned area
developments, planned unit developments or master plans which are partially or
wholly located on or affect the real property described in Exhibit “A” attached
hereto; (b) any design review or architectural review committee and any property
owners’ or similar association described in or created by the documents referred
to in the foregoing clause (a), together with any voting rights therein; and
(c) any and all other documents and instruments and any amendments relating to
the operation, organization, control or development of the Property.

1.22 Rents means all of the rents, royalties, revenues, income, avails,
proceeds, profits, fees, charges and other benefits paid or payable by parties
to the Leases other than Grantor or otherwise paid by a Person for using,
leasing, licensing, possessing, operating from, residing in, or otherwise
enjoying or generating income from the Deed Property or any portion thereof,
including but not limited to, liquidated or other damages following a default
under any Lease, all proceeds payable under any policy of insurance covering
loss of rents and all of Grantor’s rights to recover monetary amounts from any
tenant in bankruptcy, including rights of recovery for use and occupancy and
damage claims arising out of lease defaults, and including those arising from
lease rejections under any bankruptcy or debtor relief laws in all cases except
to the extent that the same constitute personal property under applicable law.

1.23 UCC means the Uniform Commercial Code as in effect under the laws of
Georgia, as amended.

Grantor acknowledges that certain of the descriptions of items comprising the
Deed Property in the preceding paragraphs may be duplicative or overlapping, and
that it is the express intent and agreement of Grantor that all of such
descriptions (including without limitation any descriptions within a single
section or subsection) shall be construed as being cumulative and not limiting.
The terms “goods, “ “equipment, “ “inventory, “ “accounts, “ “instruments, “
“chattel paper,” “general intangibles,” “proceeds” and “products” shall (unless
the context clearly indicates otherwise) also have the meanings provided for
those terms in the definitions contained in the UCC.

Grantor further specifically understands and agrees that all right, title and
interest of Grantor in and to all extensions, improvements, betterments,
renewals, substitutions and replacements of, and all additions and appurtenances
to, the Deed Property, hereafter acquired by or released to Grantor, or
constructed, assembled or placed by Grantor on the Property, and all conversions
of the security constituted thereby, immediately upon such acquisition, release,
construction assembly, placement or conversion, as the case may be, and in each
such case, without any further grant, encumbrance, conveyance, assignment or
other act by Grantor, shall become subject to the lien and interest of this
Security Deed as fully and completely and with the same effect as though now
owned by Grantor and specifically described herein, but at any and all times
Grantor will execute and deliver to Grantee, upon request, any and all such
further assurances, deeds, conveyances, or assignments thereof or security
interests therein as Grantee may reasonably require for the purpose of expressly
and specifically subjecting the same to the lien and interest of this Security
Deed.

Anything contained herein to the contrary notwithstanding, it is the intention
of Grantor and Grantee and the effect of this Security Deed that the obligations
of the Indemnitors under that certain Environmental Certification and
Indemnification Agreement of event date herewith in favor of Grantee are not
included within the meaning of the term “Indebtedness” as used herein, and are
not secured by this Security Deed or by any of the other security and collateral
for the Indebtedness, but rather that such obligations be and remain unsecured.

ARTICLE II

GRANT

Grantor hereby irrevocably and absolutely does by these presents grant and
convey, warrant, set over, transfer, assign, bargain and sell to Grantee its
successors and assigns, with all powers of sale and right of entry and
possession, to the extent that right of entry and possession is hereinafter
provided, and with all statutory rights under the laws of Georgia, the Deed
Property (other than the Personalty), and grants to Grantee a security interest
in and to the Personalty, for the purpose of securing, in such order of priority
as Grantee may elect, the Indebtedness Secured Hereby and the performance and
payment in full when due of all the Obligations; to have and to hold the Deed
Property to the use, benefit and behoof of the Grantee, forever, in fee simple.

PROVIDED HOWEVER, that if Grantor shall pay, or cause to be paid, to Grantee the
Indebtedness Secured Hereby at the time and in the manner stipulated herein, and
in the Note, and shall pay and perform all of the Obligations, including, but
not limited to payment of all sums under any of the Loan Documents, and no Event
of Default hereunder shall then exist, then upon proof being given to the
satisfaction of Grantee that the Indebtedness Secured Hereby has been paid or
satisfied, and all of the Obligations paid and performed, and upon payment of
all other fees, costs, charges, expenses and liabilities chargeable or incurred
or to be incurred by Grantee, Grantee shall release and discharge this Security
Deed of record (but the provisions of Section 3.19 below shall survive any such
release or discharge).

Grantor and Grantee intend to establish a perpetual or indefinite security
interest in the Deed Property conveyed to secure the above described debt in
accordance with O.C.G.A. Section 44-1480.

ARTICLE III

COVENANTS

Grantor warrants and represents to, and covenants and agrees with Grantee as
follows:



  3.01   Title and Property.

(a) Grantor warrants that it has indefeasible fee simple title in and to the
Deed Property, subject to no liens or encumbrances, except as set forth on
Grantee’s title insurance policy dated on or about even date herewith regarding
the Deed Property. Grantor further warrants that it has good right and lawful
authority to convey the Deed Property in the manner and form herein provided;
that Grantor has full power and authority to convey the Deed Property in the
manner and form herein provided or intended hereafter to be done; that Grantor
fully and absolutely waives and releases all rights and claims it may have in or
to said lands, tenements and property as a homestead declaration or exemption,
or other exemption, under and by virtue of any statute or other law of the State
of Georgia now existing or which may hereafter be passed in relation thereto;
that this Security Deed is and shall remain a valid and enforceable first lien
and interest on the Deed Property; that Grantor and its successors and assigns
shall warrant and defend the same and the priority of the lien and interest of
this Security Deed forever against the lawful claims and demands of all persons
claiming by or through Grantor, and that this covenant shall not be extinguished
by any foreclosure hereof or sale hereunder but shall run with the land.

(b) Except as otherwise expressly provided herein, Grantor has and shall
maintain title to the Collateral including any additions or replacements thereto
free of all security interests, liens and encumbrances, other than the security
interest granted hereunder and other than as referred to in paragraph (a) above,
and has good right to subject the Collateral to the security interest granted
hereunder.

(c) Grantor shall, at the cost of Grantor and without expense to Grantee, do,
execute, acknowledge and deliver all and every such further reasonable acts,
deeds, conveyances, deeds of trust, assignments, UCC financing statements,
notices of assignments, transfers, other documents or instruments and assurances
as Grantee shall from time to time require, for the better assuring, conveying,
assigning, creating, perfecting, renewing, transferring and confirming unto
Grantee the Deed Property and rights hereby conveyed or assigned or intended now
or hereafter to be, or which Grantor may be or may hereafter become bound to
convey or assign to Grantee, or for carrying out the intention of facilitating
the performance of the terms of this Security Deed and, on demand, shall execute
and/or deliver one or more financing statements, chattel mortgages or comparable
security instruments, to evidence more effectively the lien and interest hereof
upon and in the Deed Property.

(d) Grantor forthwith upon the execution and delivery of this Security Deed and
thereafter from time to time, shall cause this Security Deed, and any security
instrument creating a lien or evidencing the lien hereof upon the Collateral,
and each instrument of further assurance, to be filed, registered or recorded in
such manner and in such places as may be required by any present or future law
or order to publish notice of and fully to protect the lien hereof upon the
interest of Grantee in the Deed Property.

(e) Grantor shall pay all filing, registration or recording fees, and all
expenses incident to the preparation, execution and acknowledgment of this
Security Deed, any Security Deed supplemental hereto, any security instrument
with respect to the Deed Property including the Collateral and any instrument of
further assurance, and all federal, state, county and municipal stamp taxes and
other taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Note, this Security Deed, any
Security Deed supplemental hereto, any security instrument with respect to the
Deed Property, including the Collateral, or any instrument of further assurance.

(f) Grantor shall do all things necessary to preserve and keep in full force and
effect its entity existence, franchises, rights and privileges under the laws of
the state of its formation and under the laws of the state in which the Deed
Property is located (in whole or in part) and shall comply with all Applicable
Environmental Laws (as defined below) and Legal Requirements applicable to
Grantor or to the Deed Property or any part thereof.

(g) Grantor shall not, without Grantee’s prior written consent, change Grantor’s
name, identity or structure, or jurisdiction under which it is organized, or
cause or permit to occur any other event that would require Grantee to file a
new financing statement under the UCC.

(h) Grantor warrants that the Property is assessed for tax purposes as a
separate tax parcel that does not include any other property.

(i) The Building contains approximately 50,968 net rentable square feet.

(j) All utility services necessary for occupancy and operation of the
Improvements for their intended purposes (including, without limitation, water,
storm and sanitary sewer, electric and telephone facilities) are available to
the Improvements. All consents, permits, variances or grants of any kind with
respect to such utility services have been obtained.

3.02 Grantor’s Business. Grantor shall continuously operate Grantor’s Business
on the Property in a first class, good and prudent manner.



  3.03   Regarding Grantor.

(a) Grantor is a limited liability company duly organized under the laws of
Georgia. Grantor is qualified to do business and is duly authorized and
empowered to do business in the State of Georgia. Grantor has the requisite
power and authority to (i) incur the Indebtedness Secured Hereby and the
Obligations and to execute and deliver the Note, this Security Deed and the
other Loan Documents; and (ii) bind the Grantor by entering into the Note,
Security Deed and other Loan Documents. The execution and delivery of the Note,
this Security Deed and the other Loan Documents and Grantor’s performance of its
obligations thereunder have been duly authorized by all requisite action of
Grantor and each is the valid and legally enforceable obligation of Grantor,
enforceable according to their respective terms.

(b) Grantor is not in default under any agreement to which it is a party, the
effect of which will materially or adversely affect performance by Grantor of
its obligations pursuant to and as contemplated by the terms and provisions of
the Note, this Security Deed and the other Loan Documents. Neither the execution
and delivery of this Security Deed nor compliance with and performance of the
terms and provisions hereof, will: (i) to Grantor’s knowledge, violate any
presently existing Legal Requirement applicable to Grantor, or any existing
applicable order, writ, injunction or decree of any Governmental Authority, (ii)
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under any
indenture, mortgage, deed of trust, instrument, document, agreement, lease,
promissory note, or contract of any kind which creates, represents, evidences or
provides for any lien, charge or encumbrance upon any of the assets of Grantor
or to which Grantor is a party or by which Grantor or any of its assets may be
bound, or in the event of any such violation, conflict, inconsistency, breach or
default, the required consent or waiver of the other party or parties thereto
has been validly granted, is in full force and effect and is valid and
sufficient therefor.

(c) There are no actions, suits, investigations, or proceedings of any kind
(including, without limitation, any condemnation or similar action) pending or,
to the knowledge of Grantor, threatened against or affecting Grantor or the Deed
Property before any Governmental Authority.

(d) Grantor shall promptly notify Grantee of each and any action, suit or
proceeding commenced as a result of injury, damage or liability occurring in, on
or about the Property, and Grantor shall, upon Grantee’s request, at Grantor’s
expense, resist and defend any action, suit or proceeding based thereon, or
cause the same to be resisted and defended by counsel designated by Grantor and
approved in writing by Grantee.

(e) Grantor shall promptly notify Grantee if Grantor learns of the existence of
a state of facts that constitute an Event of Default hereunder.

(f) Grantor shall promptly give written notice to Grantee of:

(i) all litigation affecting Grantor where the amount in controversy is $100,000
or more;

(ii) any dispute that may exist between Grantor and any Governmental Authority
that would have a material or adverse effect on Grantor or the Deed Property;

(iii) any other matter which has resulted or might result in a material or
adverse change in Grantor’s financial condition or operations or that will have
a material or adverse impact on the Deed Property or any portion thereof or
interest therein.

(g) Grantor shall obtain, preserve and keep in full force and effect all
licenses, permits, approvals, certificates, Leases and agreements required by
any Governmental Authority or otherwise required in order for Grantor to operate
Grantor’s Business in a first class manner. Except as specifically provided for
in this Security Deed, Grantor shall not assign, transfer or in any manner
change but Grantor may renew such certificates, licenses or permits without
first receiving the written consent of Grantee.

(h) Grantor is not a “foreign person” within the meaning of § 1445(f)(3) of the
Internal Revenue Code of 1986 as amended and related Treasury Department
regulations, including temporary regulations.

(i) Neither Grantor, nor any Guarantor, nor any Person who directly owns an
equity interest in or controls Grantor nor any respective constituents or
affiliates acting or benefiting in any capacity in connection with the
Indebtedness Secured Hereby and/or the Loan Documents (individually a “Grantor
Party” and collectively, the “Grantor Parties”) is in violation of any law
relating to terrorism or money laundering, including, but not limited to,
Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001
(the “Executive Order”), as amended from time to time, and the U.S. Bank Secrecy
Act of 1970, as amended by the Uniting and Strengthening America and Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, and
as otherwise amended from time to time (collectively, “Anti-Terrorism Law”).

(j) No action, proceeding, investigation, charge, claim, report, or notice has
been filed, commenced, or, to Grantor’s knowledge, threatened against any
Grantor Party alleging any violation of any Anti-Terrorism Law.

(k) No Grantor Party has, after due investigation and inquiry, knowledge or
notice of any fact, event, circumstance, situation or condition which could
reasonably be expected to result in:

(i) Any action, proceeding, investigation, charge, claim, report, or notice
being filed, commenced, or threatened against any of them alleging any violation
of, or failure to comply with, any Anti-Terrorism Law; or

(ii) The imposition of any civil or criminal penalty against any of them for any
failure to so comply.

(l) No Grantor Party nor, to Grantor’s knowledge, the seller of the Property (if
any portion of the Property is being acquired with proceeds of the Indebtedness
Secured Hereby), nor, to Grantor’s knowledge, any tenant at the Property or
Improvements, is owned or controlled by a “Prohibited Person,” and Grantor has
implemented procedures to ensure that no Person who now or hereafter owns an
equity interest in Grantor is a Prohibited Person or controlled by a Prohibited
Person. A “Prohibited Person” means any of the following:

(i) A person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;

(ii) A person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;

(iii) A person or entity with whom Grantee is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) A person or entity who or that commits, threatens, or conspires to commit
or supports “terrorism” as defined in the Executive Order; or

(v) A person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official web site or any
replacement website or other official publication or replacement official
publication of such list.

(m) No Grantor Party nor, to Grantor’s knowledge, the seller of the Property (if
any portion of the Property is being acquired with proceeds from the
Indebtedness Secured Hereby), nor, to Grantor’s knowledge, any tenant at the
Property or Improvements:

(i) Conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;

(ii) Deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked under the Executive Order; or

(iii) Engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

(n) Grantor has determined that the manager of the Property and Improvements has
implemented procedures, approved by Grantor, to ensure that no tenant at the
Property or Improvements is a Prohibited Person or owned or controlled by a
Prohibited Person.

(o) Grantor shall not:

(i) Conduct any business or engage in making or receiving any contribution of
funds, goods, or services to or for the benefit of any Prohibited Person;

(ii) Deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order of any other
Anti-Terrorism Law; or

(iii) Engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

(p) Before any changes in direct or indirect ownership of any Grantor Party
other than Guarantor, Grantor shall give a written notice to Grantee advising
Grantee in reasonable detail as to the proposed ownership change, and
reaffirming that the Anti-Terrorism Law representations and warranties herein
contained will remain true and correct.

(q) Grantor agrees promptly to deliver to Grantee (but in any event within ten
(10) days of Grantee’s written request) any certification or other evidence
requested from time to time by Grantee in its reasonable discretion, confirming
Grantor’s compliance with the foregoing Anti-Terrorism Law provisions.



  3.04   Note and Reserves.

(a) Grantor shall promptly and punctually pay all principal and interest and all
other sums to become due in respect of the Note, according to the terms thereof.
Grantor shall also pay to Grantee on the date set forth therein for the making
of monthly payments of principal and interest under the Note until the
Indebtedness Secured Hereby has been fully paid and all Obligations have been
fully paid and performed, a sum, as estimated by Grantee, equal to one twelfth
(1/12) of the annual taxes and assessments on the Deed Property plus the
premiums that will next become due and payable on insurance policies as may be
required hereunder, Grantor agreeing to deliver promptly to Grantee all tax or
assessment bills and notices thereof. In addition, Grantor shall pay to Grantee
such additional sum as shall be necessary from time to time, if any, to assure
that at all times there is the amount on deposit which, together with the
monthly deposit amounts to be made hereunder, will be sufficient to pay the next
installment of real estate taxes and assessments, and insurance premiums, at
least thirty (30) days prior to the due date thereof. The foregoing payments are
hereinafter referred to as “Reserves” and are to be held without any allowance
of interest or dividend to Grantor and need not be kept separate and apart from
other funds of Grantee. In lieu of monthly payment of Reserves hereunder,
Grantee in its sole discretion may require Grantor to deliver to Grantee copies
of paid insurance premium receipts not later than twenty-one (21) days prior to
premium due dates and copies of paid tax and assessment receipts not later than
ten (10) days prior to applicable delinquency dates. Grantee from time to time
thereafter may require payment of Reserves upon ten (10) days’ prior written
notice to Grantor.

(b) The Reserves are solely for the added protection of Grantee and entail no
responsibility on Grantee’s part beyond the allowing of due credit, without
interest, for the sums actually received by it. Upon assignment of this Security
Deed by Grantee, any Reserves on hand shall be turned over to the assignee and
any responsibility of Grantee with respect thereto shall terminate. When the
Indebtedness Secured Hereby has been fully paid and all of the Obligations fully
paid and performed, any remaining Reserves shall be paid to Grantor or to the
then owner or owners of the Property as the case may be. The Reserves are hereby
pledged as additional security for the payment of the Indebtedness Secured
Hereby and the payment and performance of the Obligations and Grantor hereby
grants to Grantee a security interest in the Reserves and agrees that the
security interest granted to Grantee in this Security Deed covers the Reserves
and that the Reserves are hereby made subject to the lien and terms of the
security interest and security agreement. No portion of the Reserves shall be
subject to the direction or control of Grantor and Grantee shall not be liable
for any failure to apply the Reserves to the payment of taxes and assessments
and insurance premiums unless Grantor (provided that no default or Event of
Default then exists thereunder) shall have requested Grantee in writing to make
application of such funds to the payment of the particular charge for payment of
such charge.

(c) If the total of the Reserves shall exceed the amount of payments actually
applied by Grantee, such excess may be credited by Grantee on subsequent
payments to be made by Grantor. If, however, the Reserves shall not be
sufficient to pay the sums required when the same shall become due and payable,
Grantor shall immediately deposit with Grantee the full amount of any such
deficiency. If there shall be a default under any of the provisions of this
Security Deed, Grantee may apply, at any time, the balance of the Reserves
against such sums due and payable under the Note, or in connection with the
Obligations, whether or not then due, in such order and in such manner as
Grantee may determine.

(d) Grantee, in making any payment hereby authorized: (i) relating to taxes and
assessments, may do so according to any bill, statement or estimate procured
from the appropriate public office or Governmental Authority without inquiry
into the accuracy of such bill, statement or estimate or into the validity of
any tax, assessments, sale, forfeiture, tax lien or title or claim thereof, or
(ii) for the purchase, discharge, compromise or settlement of any other prior
lien, may do so upon any reasonable inquiry as to the validity or amount of any
claim for lien which may be asserted.

3.05 Maintenance and Repair. Grantor shall keep the Deed Property in first-class
operating order, repair and condition and shall not commit (and shall use
commercially reasonable efforts not to permit) any waste thereof or any
destruction or disrepair to occur thereto. Grantor shall make all repairs,
replacements, renewals, additions and improvements and complete and restore
promptly and in good workmanlike manner any Improvements which may be
constructed, placed, damaged, or destroyed thereon, and pay when due all costs
incurred therefor. Grantor shall not remove any Improvements or, except as
otherwise expressly provided in this Security Deed, the Collateral from the
Property or demolish any of the Improvements, or materially alter any of the
Deed Property without prior written consent of Grantee other than in the case of
worn or obsolete portions of the Collateral that are replaced or refurbished by
Grantor to the original condition and quality. Upon reasonable notice to
Grantor, Grantor shall permit Grantee, its agents and authorized
representatives, at the sole cost of Grantor unless an Event of Default shall
then exist, the opportunity to inspect the Deed Property, including the interior
of any Improvements, at any reasonable times subject to the rights of lessees
thereof.

3.06 Compliance With Laws/Maintenance of Permits. Grantor shall comply with all
Legal Requirements affecting the Deed Property or the operation of Grantor’s
Business and shall pay all fees or charges of any kind in connection therewith.
Grantor shall not by act or omission, permit any property or Person which is not
subject to this Security Deed to rely on the Deed Property or any part thereof
or any interest therein to fulfill any governmental requirement for the
existence or use of such property or Person; and the Deed Property shall not
rely on any property or Person which is not subject to this Security Deed to
fulfill any governmental requirement for the existence or use of the Property.
Grantor shall not by act or omission impair the integrity of the Property as a
single separate zoning parcel separate and apart from all other parcels. Grantor
warrants that the Deed Property presently substantially complies with all
requirements of the ADA. Grantor shall in the future substantially comply with
the requirements of the ADA and shall require all tenants of the Deed Property
to substantially comply with the ADA when making leasehold improvements. The
failure of Grantor or the Deed Property to comply with the requirements of the
ADA shall be an Event of Default under this Security Deed.



  3.07   Insurance.

(a) Grantor shall keep all Improvements now or hereafter existing insured
against loss or damage by fire (with so-called extended coverage, vandalism and
malicious mischief coverage), and other hazards as may reasonably be required by
Grantee, including, without limitation rent loss or business interruption
insurance. Grantor shall also provide commercial general liability insurance
with such limits for personal injury and death and property damage as Grantee
may require. Grantor shall not be required to obtain or maintain insurance
coverage for loss or damage by earthquake, provided, however, if Grantor elects
to obtain insurance for loss or damage by earthquake, such insurance policy
shall: (x) be written by a company or companies having a Best’s rating of at
least A:VIII or such other rating as may be agreed to in writing and in advance
by Grantee, and (y) contain a standard loss payable clause in favor of and in
form satisfactory to Grantee. The provisions of Section 3.07(c) and (d) and
Section 3.08 shall apply to any insurance coverage obtained by Grantor for loss
or damage by earthquake and to the proceeds payable pursuant to any such
insurance policy.

(b) Grantor shall initially maintain, until Grantee shall otherwise indicate in
writing, building and personal property coverage insurance in an amount of not
less than the full insurable and replacement value of the Improvements now or
hereafter located on the Property with “broad form” coverage, and “special
perils,” “agreed amount,” “inflation guard,” “replacement cost,” “ordinance and
law,” “vandalism,” “malicious mischief” and “waivers of subrogation”
endorsements and with a deductible of not more than TEN THOUSAND DOLLARS
($10,000.00), which policy shall be written by a company or companies having a
Best’s rating of at least A:VIII or such other rating as may be agreed to in
writing and in advance by Grantee; comprehensive commercial general liability
insurance in the amount of at least FIVE MILLION DOLLARS ($5,000,000.00)
combined single limit for personal injury and property damage which shall have
deleted therefrom any exclusion or restriction on coverage for contractual
obligations; and rental or business interruption insurance in an amount
sufficient to cover any loss of rents or income from the Deed Property
(including expenses payable by tenants) suffered by Grantor for a period of at
least twelve (12) months. Additionally: (i) during any period that alcoholic
beverages are or may be served on the Property (provided that the foregoing
shall not be deemed to be Grantee’s consent to serving any alcoholic beverages
thereon), Grantor shall procure and maintain in effect dram shop insurance in an
amount that is of not less than $5,000,000.00; and (ii) during any period that
any construction, remodeling or renovation activities are being conducted on any
portion of the Property or the Improvements (to the extent such activities are
permitted under this Security Deed), builder’s risk (course of construction)
insurance with extended coverage and such other hazard insurance as Grantee may
require. Such insurance shall be in an amount that is not less than the maximum
insurable value of the work to be performed, as determined by a recognized
appraiser or insurer approved by Grantee. Such coverage shall be kept in full
force and effect at all times until the completion of any such construction,
remodeling or renovation activities.

(c) All policies of insurance to be furnished hereunder shall be in forms,
companies and amounts satisfactory to Grantee, with standard grantee clauses or
loss payable clause attached to all policies in favor of and in form
satisfactory to Grantee, including a provision requiring that the coverage
evidenced thereby shall not be terminated or materially modified without at
least thirty (30) days’ prior written notice to Grantee. Grantor shall make all
policies, including additional and renewal policies, available to Grantee, but
Grantee may accept signed certificates of insurance evidencing the coverage in
lieu of the original policies. In the case of insurance about to expire, Grantor
shall deliver renewal certificates of insurance on or before their respective
dates of expiration and the related insurance policies shall be delivered within
thirty (30) days of such renewal.

(d) Grantor shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained hereunder
unless Grantee is included thereon under a standard grantee clause or loss
payable clause acceptable to Grantee. Grantor shall immediately notify Grantee
whenever any such separate insurance is taken out and shall promptly deliver to
Grantee the policy or policies of such insurance. In the event of a foreclosure
or other transfer of title to the Property in lieu of foreclosure, or by
purchase at a foreclosure sale or Grantee’s Sale, all interest in any insurance
policies in force shall pass to Grantee, transferee or purchaser as the case may
be.



  3.08   Casualty.

(a) Grantor shall promptly notify Grantee of any loss in excess of $25,000 to
the Deed Property or any portion thereof, whether covered by insurance or not.
In case of loss or damage by fire or other casualty, Grantee, or after
foreclosure or Grantee’s sale, the holder of the certificate or certificates of
purchase, or grantee under a Grantee’s deed, as the case may be, is authorized
(i) to settle and adjust any claim under insurance policies which insure against
such risks, or (ii) to allow Grantor to agree with the insurance company or
companies on the amount to be paid in regard to such loss. In either case,
Grantee is authorized to collect and receive any such insurance money. If
insurance proceeds are made payable to both Grantee and Grantor, Grantor hereby
authorizes Grantee, as Grantor’s attorney, to endorse checks, sight drafts, and
other instruments on behalf of Grantor.

(b) Grantee shall release to Grantor any insurance proceeds received by Grantee
as a result of any loss to the Property or Improvements as restoration
progresses solely in payment of restoration costs, provided that the release of
funds shall be subject to the following conditions: (1) there shall be no
outstanding Event of Default hereunder, under the Note or under any other Loan
Documents and no event shall have occurred and be continuing which, but for the
giving of notice and passage of time, or both, would constitute such an Event of
Default; (2) Grantee shall approve the plans and specifications for any such
restoration in advance of commencement thereof; (3) there shall be sufficient
funds upon deposit at all times with Grantee to complete the restoration, as
certified by an architect approved by Grantee; (4) the insurer shall not have
asserted any defense against Grantor or any tenant pursuant to the insurance
policy covering the Improvements; (5) the restoration is commenced within
120 days after the date of the loss and is capable of being completed at least
twelve (12) months prior to the Maturity Date (as defined in the Note);
(6) Grantor demonstrates to Grantee’s satisfaction that Grantor has the
financial ability to continue to pay the Indebtedness Secured Hereby during
restoration; (7) the loss affects less than forty percent (40%) of the value of
the Improvements; (8) a sufficient number of tenants in Grantee’s sole opinion,
have agreed in writing to continue their leases notwithstanding the damage to
the Deed Property and the ensuing restoration process; and (9) Grantor shall
comply with such other conditions as would customarily be required by a prudent
local construction lender, or are otherwise reasonable.

(c) Grantee may apply any insurance proceeds remaining after completion of
restoration to the Indebtedness Secured Hereby, whether due or not (or if the
Indebtedness Secured Hereby has been paid in full, then to any remaining
outstanding Obligations whether due or not), or if the conditions set forth in
subsection (b) of this Section 3.08 are not met, Grantee may apply all insurance
proceeds to the Indebtedness Secured Hereby, whether due or not (or if the
Indebtedness Secured Hereby has been paid in full, then to any remaining
outstanding Obligations whether due or not) in such order and in such manner as
Grantee may determine.

(d) In case of loss after foreclosure proceedings have been instituted, the
proceeds of any such insurance policy or policies, if not applied as aforesaid
(in Grantee’s sole and absolute discretion) in rebuilding or restoring the
Improvements, shall be used to pay the amount due Grantee and the balance, if
any, shall be paid to the owner of the equity of redemption if the Person shall
then be entitled to the same. In case of a judicial foreclosure of this Security
Deed, the court in its decree may provide that the grantee’s clause attached to
each of said insurance policies may be canceled and that the decree creditor may
cause a new loss clause to be attached to each such policies making the loss
thereunder payable to said decree creditor; and any such foreclosure decree may
further provide that in case of one or more redemptions under said decree,
pursuant to the statute in such case made and provided, then and in every such
case, each successive redemptioner may cause the preceding loss clause attached
to each insurance policy to be canceled and a new loss clause to be attached
thereto, making the loss thereunder payable to such redemptioner. In the event
of judicial foreclosure sale or Grantee’s sale, Grantee is hereby authorized,
without the consent of Grantor, to assign any and all insurance policies to the
purchaser at the sale, or to take such other steps as Grantee may deem
advisable, to cause the interest of such purchaser to be protected by any of the
said insurance policies.

3.09 Condemnation. Grantor, immediately upon obtaining knowledge of the
commencement of any proceeding for the condemnation of the Property and/or
Improvements or any portion thereof or interest therein, shall notify Grantee of
the pendency thereof. Grantor hereby assigns, transfers and sets over unto
Grantee all compensation, rights of action, the entire proceeds of any award and
any claim for damages for any of the Property or Improvements taken or damaged
under the power of eminent domain or by condemnation or by sale in lieu thereof.
Grantee may, at its option, commence, appear in and prosecute, in its own name
or in the name of Grantor, any action or proceeding, or make any compromise or
settlement, in connection with such condemnation, taking under the power of
eminent domain or sale in lieu thereof. After deducting therefrom all of its
expenses, including reasonable attorneys’ and other professionals’ fees, Grantee
shall make said proceeds available to reimburse Grantor for the cost of the
rebuilding or restoration of the Property or the Improvements, without any
allowance of interest, subject to the conditions provided under Section 3.08
above. Any surplus which may remain out of said award after payment of such cost
of rebuilding or restoration shall at the option of Grantee be applied on
account of the Indebtedness Secured Hereby, whether due or not, or, if the
Indebtedness Secured Hereby has been paid in full, then to any remaining
outstanding Obligations, whether due or not, or be paid to Grantor. Grantor
agrees to execute such further assignments of any compensation, award, damages,
right of action and proceeds, as Grantee may require from time to time.

3.10 Liens and Encumbrances. Except as expressly provided in this Security Deed,
Grantor shall not, without Grantee’s express prior written consent, permit the
creation of any liens or encumbrances on the Deed Property other than the lien
and interest of this Security Deed and any lien for real property taxes so long
as they are not yet delinquent, and shall pay when due all Impositions,
obligations, lawful claims or demands of any person which, if unpaid, might
result in, or permit the creation of, a lien or encumbrance on the Property or
on the Rents, issues, income and profits arising therefrom, whether such lien
would be senior or subordinate hereto, including, but without limiting the
generality of the foregoing, all claims of mechanics, professionals,
materialmen, laborers, and others for work, services or labor performed, or
materials or supplies furnished in connection with any work of demolition,
alteration, improvement of or construction upon the Property. Grantor will do or
cause to be done everything necessary so that the priority of the lien and
interest of this Security Deed shall be fully preserved, at the cost of Grantor,
without expense to Grantee. Any lien or encumbrance on the Deed Property created
hereafter shall contain, or shall by virtue hereof be deemed to contain, a
provision subordinating such lien or encumbrance to all Leases then or in the
future affecting the Deed Property but nothing in this sentence shall be deemed
to be a consent by Grantee to any lien or encumbrance.

3.11 Impositions. Grantor shall pay in full when due, and in any event before
any penalty or interest attaches, all Impositions (except those that may be paid
by Grantee, in its sole discretion, from Reserves) and shall furnish to Grantee
official receipts evidencing the payment thereof (including those required under
Section 3.04 above). Provided, however, that Grantor shall have the right to
contest any such Imposition in good faith and with due diligence in which event
payment may be postponed but only so long as: (i) no threat of any tax sale or
other sale of the Deed Property exists which would result in a third party
having a right to acquire title to the Deed Property; and (ii) Grantor has
deposited with Beneficiary such security as Beneficiary may reasonably require.

3.12 Indemnification; Attorneys’ Fees. Grantor shall appear in and defend any
suit, hearing, action or proceeding that might in any way and in the sole
judgment of Grantee affect the value of the Deed Property, the priority of this
Security Deed or the rights and powers of Grantee under this Security Deed.
Grantor shall, at all times, indemnify, defend, hold harmless and on demand,
reimburse Grantee for any and all loss, damage, liability, expense or cost
(other than any loss, damage, liability, expense or cost which results from
Grantee’s gross negligence or willful misconduct), including cost of evidence of
title and attorneys’ fees, arising out of or incurred in connection with any
such suit, hearing, action or proceeding, and the sum of such expenditures shall
be secured by this Security Deed and shall bear interest at the rate or rates
provided in the Note and shall be due and payable on demand. Grantor shall pay
the cost of suit, cost of evidence of title and attorneys’ and other
professionals’ fees in any proceeding, suit, and foreclosure proceedings through
the court or through Grantee’s sale brought by the Grantee to foreclose this
Security Deed.

3.13 Transfer of Title or Further Encumbrances.

(a) (i) In order to induce Grantee to make the loan evidenced by the Note,
Grantor agrees that if title to the Property or the Improvements or any part
thereof or interest therein is sold or if the Property or the Improvements or
any portion thereof are leased (except for a Lease of portions of the Property
or the Improvements in the ordinary course of operating Grantor’s Business), or
if the Property or the Improvements or any portion thereof is assigned,
transferred, conveyed, mortgaged, encumbered, or otherwise changed (including
any such changes as security for additional financing), whether voluntarily or
involuntarily or by operation of law, without the prior written consent of
Grantee, which consent may be given or withheld in Grantee’s sole and absolute
discretion, Grantee, at its option, may declare the Indebtedness Secured Hereby
and all Obligations hereunder to be forthwith due, payable and performable.
Without in any way limiting Grantee’s rights of approval set forth above,
Grantee may condition its consent, among other things, upon any one or more of:
(1) approval of the financial condition and credit worthiness of the proposed
transferee; (2) making such modifications to the Note, this Security Deed and
other Loan Documents as Grantee may deem appropriate; (3) the execution and
delivery of other documents as Grantee deems appropriate; (4) payment of a
transfer fee not to exceed two percent (2%) of the then outstanding principal
balance of the Note (or such lower fee as may be then required by law, if
applicable); and (5) an increase in the interest rate under the Note, (but not
in excess of the maximum rate increase then permitted by law, if applicable). If
the interest rate is increased, any monthly installment payment under the Note
shall be increased accordingly. In the event of any transfer under this
Section 3.13, either Grantor or the new owner shall pay all fees and expenses
incurred thereby, including any costs of amending the Note, this Security Deed
any of the other Loan Documents, and of obtaining appropriate title insurance
insuring and assuring the continued priority of the lien and interest of this
Security Deed. In addition, Grantee may charge an administrative fee for
processing any application seeking the consent of Grantee.

(ii) Notwithstanding the foregoing, two transfers or conveyances of the Property
and Improvements to transferees approved in advance by Grantee, which approval
may be withheld in Grantee’s sole and absolute discretion, shall be permitted,
without a change in the interest rate, upon execution of an assumption agreement
and other documents satisfactory to Grantee; provided, upon each such transfer
or conveyance Grantee shall receive a non-refundable fee equal to one percent
(1%) of the outstanding amount of the Note at the time of such sale and
assumption (such fee being in lieu of the two percent (2%) fee otherwise
required under clause (i) above); and Grantor shall pay all costs and expenses
of Grantee relating thereto, whether or not the transfer is consummated.

(b) Any change in the legal or equitable title of the Property or the
Improvements or in the beneficial ownership of the Property or the Improvements
not expressly permitted herein (other than changes in the ownership of Guarantor
as a result of the purchase and sale of shares of stock of Guarantor), whether
or not of record and whether or not for consideration, and any change of any
ownership interests (whether direct or indirect, legal or equitable) in Grantor
(other than changes in the ownership of Guarantor as a result of the purchase
and sale of shares of stock of Guarantor), shall be deemed a transfer of title
to the Property or Improvements. Notwithstanding the foregoing, changes of
ownership interests in legal entities that (1) hold ownership interests in
Grantor and are necessitated by devise or descent or (2) control Grantor, and
which changes aggregate (cumulatively after the date hereof) less than voting
control and are made for estate planning purposes only, shall not be considered
a transfer of title. Grantor shall give prior written notice to Grantee of all
proposed transfers of title to the Property or the Improvements or any portion
thereof, and of all proposed changes in ownership interests.

(c) Except as otherwise expressly permitted herein, in the event ownership of
the Property or the Improvements, or any part thereof, becomes vested in any
person or entity other than Grantor, without the prior written approval of
Grantee, Grantee may, without notice to Grantor, waive such default and deal
with such successor or successors in interest with reference to this Security
Deed, the Note and the other Loan Documents in the same manner as with Grantor,
without prior approval or consent of Grantor and without in any way releasing,
discharging or otherwise affecting the liability of Grantor hereunder for the
Indebtedness Secured Hereby, or for payment or performance of any of the
Obligations. No sale, transfer or conveyance of the Property or the
Improvements, no forbearance on the part of Grantee, no extension of the time
for the payment of the Indebtedness Secured Hereby or the performance or payment
of the Obligations or any change in the terms thereof consented to by Grantee
shall in any way whatsoever operate to release, discharge, modify, change or
affect the original liability of Grantor herein, either in whole or in part, nor
shall the full force and effect of this lien and interest be altered thereby.
Any deed conveying the Property, or the Improvements or any part thereof, shall
provide that the grantee thereunder assumes all of the grantor’s obligations
under this Security Deed, the Note and the other Loan Documents but nothing
herein shall be deemed to be a consent to any transfer. In the event such deed
shall not contain such assumption, the grantee under such deed shall
nevertheless be deemed to have assumed such obligations by acquiring the
Property, the Improvements or such portion thereof subject to this Security
Deed.

(d) Grantor shall not voluntarily, involuntarily or by operation of law, sell,
assign, transfer or otherwise dispose of the Collateral or any interest therein
and shall not otherwise do or permit anything to be done or occur that may
impair the Collateral as security hereunder except so long as no Event of
Default has occurred and is continuing hereunder or under the Note or under any
other Loan Documents: (1) Grantor shall be permitted to sell or otherwise
dispose of the Collateral consisting of equipment when absolutely worn out,
inadequate, unserviceable or unnecessary for use in the operation of the Deed
Property or in the conduct of the Grantor’s Business upon the Property,
replacing the same or substituting for the same other collateral at least equal
in value, utility and quality to the initial value, utility and quality of that
disposed of and in such a manner so that such replacement property shall be
subject to the security interest created hereby and so that the security
interest of Grantee hereunder shall be the first priority security interest
therein; and (2) Grantor may sell items of inventory in the ordinary course of
Grantor’s Business. In the event the Collateral is sold in connection with the
sale of the Property, Grantor shall require, as a condition of the sale, that
the buyer specifically agree to assume Grantor’s obligations as to the security
interest herein granted and to execute whatever agreements and filings deemed
necessary by Grantee to maintain its perfected security interest in the
Collateral but nothing herein shall be deemed to be a consent to any sale or
transfer.

3.14 Advances. If Grantor shall fail to perform any of the covenants herein
contained or contained in the Note or any other Loan Documents, Grantee may, but
without obligation to do so, make advances to perform same in Grantor’s or on
its behalf, and all sums so advanced shall be a lien upon the Deed Property and
shall be secured by this Security Deed. Grantor shall repay on demand all sums
so advanced in its or Grantee’s behalf with interest thereon at the Default Rate
of interest under the Note from the time of such advance. Nothing herein
contained shall prevent any such failure to perform on the part of Grantor from
constituting an Event of Default as defined below or under the Note or any other
Loan Documents.

3.15 Financial Statements/Records.

(a) In addition to any reports required to be delivered to Grantee under the
Note or other Loan Documents, Grantor shall deliver to Grantee, within one
hundred twenty (120) days after the end of each of Grantor’s fiscal years: (i)
(A) an annual operating statement for the Deed Property and all business
activities conducted thereon or therefrom, (B) a current detailed rent roll
listing each tenant, the space and amount of space occupied, the annual rental,
the rental rate per rentable square foot, the term of such tenant’s Lease and
the amount thereof remaining, the lease term expiration and execution dates, and
all reimbursements, operating costs, expenses, rent, taxes and other sums paid
and payable by such tenant, (C) a report showing a breakdown of all items of
revenue and expense, and (D) a balance sheet and statement of profit and loss
with respect to the operation of the Deed Property, setting forth with each
fiscal year beginning with the second fiscal year in comparative form the
figures for the previous fiscal year; and (ii) satisfactory financial statements
of Grantor, including without limitation an annual operating statement, a
balance sheet, a statement of income, and a statement of cash flows; and
(iii) satisfactory financial statements of NNN Healthcare/Office REIT, Inc.,
including without limitation, an annual operating statement, a balance sheet, a
statement of income, and a statement of cash flows; all in reasonable detail and
in form satisfactory to Grantee, and certified as true, accurate, complete and
correct by a duly authorized officer, general partner, or manager of Grantor (or
the party to whom the financials relate) or by Borrower’s in-house certified
public accountant. Grantor agrees to keep adequate books and records of account
in accordance with generally accepted accounting principles consistently applied
or in accordance with a cash basis accounting system or other accounting system
acceptable to Grantee, that is consistent with prior years and to retain and
hold such books and records for any given fiscal year for a period of at least
three years after the expiration of such fiscal year. Grantor shall permit
Grantee, and its agents, accountants and attorneys, to visit and inspect the
Deed Property and examine its books and records of account and to discuss its
affairs, finances and accounts with Grantor, at such reasonable times as Grantee
may request.

(b) In addition to the reports and financial statements referred to in
Section 3.15(a) above or in any other Loan Documents, upon or at any time after
the occurrence or existence of any Event of Default under this Security Deed or
under any other Loan Documents, and upon 60 days written demand from Grantee,
Grantor shall cause to be delivered to Grantee along with the next reports and
financial statements required above, certified financial statements of Grantor
prepared and certified by Grantor’s Chief Financial Officer.

3.16 Time. Grantor agrees that time is of the essence hereof in connection with
all obligations of Grantor herein or in the Note or any other Loan Documents.

3.17 Estoppel Certificates. Grantor, within ten business days after written
request from Grantee, shall furnish to Grantee a duly acknowledged and certified
written statement setting forth the amount secured by this Security Deed,
stating either that no setoffs or defenses exist against this Security Deed or
the Indebtedness Secured Hereby or the Obligations or, if such setoffs or
defenses are alleged to exist, the nature and description thereof and stating
such other matters concerning the Note, this Security Deed, the other Loan
Documents, the Deed Property and/or Grantor as Grantee may request.

3.18 Distributions to Equity Owners. Grantor shall not make any distributions to
its equity owners at any time during which an Event of Default has occurred and
is continuing or during which an event has occurred and is continuing which with
the giving of notice or the passage of time, or both, would be or become an
Event of Default.



  3.19   Environmental Compliance.

(a) As used herein, the following terms shall have the following meanings:

(i) “Hazardous Materials” means any asbestos, PCB’S, formaldehyde, carcinogens,
hydrocarbons and other petroleum products or by-products, harmful or toxic
chemicals, pollutants, contaminants, flammables, explosives, asbestos-containing
materials, radioactive or radon-containing materials, mold and mycotoxins, and
other gases, substances, chemicals, and materials defined under federal, state
or local laws and regulations (whether now existing or hereafter enacted,
formulated or imposed) as “hazardous substances,” “hazardous materials,”
“hazardous waste,” “toxic substances,” “pollutants” or “contaminants.” The term
“Permitted Hazardous Materials” means commercially sold products otherwise
within the definition of the term “Hazardous Materials,” but (1) which are used
or disposed of by Grantor or used or sold by tenants of the Deed Property in the
ordinary course of their respective businesses, (2) the presence of which
product is not prohibited by Applicable Environmental Laws, and (3) the use and
disposal of which are in all respects in accordance with Applicable
Environmental Laws.

(ii) “Applicable Environmental Law(s)” means all statutes, laws, ordinances,
acts, rules, regulations, decrees, and rulings of all Governmental Authorities
which relate or pertain to health, safety, the environment or hazardous
materials, including without limitation the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C.A. § 9601 et seq.
(“CERCLA”); the Resource Conservation and Recovery Act of 1976, 42 U.S. C.A. §
6901 et seq.; the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C.A. §
6901 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.A. § 5101 et
seq.; the Toxic Substances Control Act, 15 U.S.C.A. § 2601 et seq.; the Clean
Air Act, 42 U.S.C.A. § 7401 et seq.; the Clean Water Act, 33 U.S.C.A. § 1251 et
seq.; and all similar or related laws of the State of Georgia, and all
environmental regulation, cleaning or control laws of the State of Georgia, all
as amended from time to time.

(iii) “Disposal,” “release,” “threatened release,” “use,” “storage,”
“disposition,” and “manufacture” shall have the definitions assigned thereto by
CERCLA or other Applicable Environmental Laws.

(b) Grantor hereby represents and warrants to Grantee that (i) the Deed Property
does not contain or incorporate and, to Grantor’s knowledge after due inquiry,
is not threatened with contamination from Hazardous Materials; (ii) to the best
of Grantor’s knowledge after due investigation, the Deed Property has never been
used in connection with the handling, generation, storage, disposal, manufacture
or release of Hazardous Materials; (iii) to the best of Grantor’s knowledge
after due inquiry, there have been no releases and there are no threatened
releases of Hazardous Materials on, onto, from, or under the Deed Property; (iv)
all current, and to the best of Grantor’s knowledge after due investigation, all
past uses of the Deed Property comply with all Applicable Environmental Laws;
(v) Grantor has never received notice of, and has no knowledge of a violation of
any Applicable Environmental Law, and no action has been commenced or, to the
best of Grantor’s knowledge after due inquiry, threatened for non-compliance
with any such laws; (vi) Grantor has not obtained and is not required by any
Applicable Environmental Law to obtain any permit or license to construct or use
the Deed Property; (vii) to the best of Grantor’s knowledge after due inquiry,
the Deed Property does not contain and has never contained an underground
storage tank (including without limitation, a tank for which a permit to operate
was obtained under the Underground Storage of Hazardous Substances Act or other
Applicable Environmental Law); (viii) to the best of Grantor’s knowledge after
due inquiry, no event has occurred which requires or required the owner of the
Deed Property to give any Governmental Authority notice of any spill, release,
threatened release, disposal, disposition or existence of Hazardous Materials
on, around, under or from the Deed Property; and (ix) there has been no
litigation brought or, to the best of Grantor’s knowledge, threatened against
Grantor or to Grantor’s knowledge any prior owner of the Deed Property, nor have
any settlements been reached by or with Grantor or to Grantor’s knowledge any
other party alleging the presence, generation, disposal, disposition, release,
or threatened release of any Hazardous Materials on, onto, from, or under the
Deed Property.

(c) Grantor shall not use or permit the use (by lease or otherwise) of the Deed
Property for the generation, manufacture, release, transportation, treatment,
handling, storage, or disposal of Hazardous Materials, other than Permitted
Hazardous Materials.

(d) Grantor shall keep and maintain the Deed Property and require all tenants,
occupants, licensees and users of any portion of the Deed Property to keep and
maintain the Deed Property in compliance with all Applicable Environmental Laws.

(e) Grantor shall clean up and lawfully dispose of all Hazardous Materials
promptly upon discovery thereof.

(f) Grantor shall provide Grantee with immediate written notice: (i) of
Grantor’s obtaining knowledge of any potential or known release, spill or
threatened release of Hazardous Materials on, onto, from or under the Deed
Property, whether from a federal, state or other Governmental Authority, or
otherwise; or (ii) of all claims made or threatened by any third party relating
to any loss or injury from Hazardous Materials in, on, from, or under the Deed
Property.

(g) Grantor shall report any release or spill of Hazardous Materials in
accordance with Applicable Environmental Laws.

(h) Grantor shall promptly deliver to Grantee copies of any documents relating
to any governmental proceedings relating to Hazardous Materials and all
engineering reports, test reports and laboratory analyses concerning the
Hazardous Materials affecting the Deed Property.

(i) If any Governmental Authority requires the investigation of the Deed
Property and/or groundwater for the existence of Hazardous Materials, or Grantee
reasonably suspects or believes that there exists the threat of or there has
been Hazardous Materials contamination of the Deed Property and/or groundwater,
Grantor, at its expense, shall promptly and thoroughly investigate the Deed
Property and/or groundwater for Hazardous Materials contamination. The
professionals retained by Grantor and the scope of any such investigation shall
be subject to Grantee’s reasonable approval. In the event Grantor fails to
complete an investigation for Hazardous Materials when required by this Section,
or if an Event of Default hereunder or under any other Loan Documents (or an
event which but for the passage of time or giving of notice would constitute an
“Event of Default”) occurs, Grantee may, in its sole and absolute discretion,
enter the Deed Property and conduct the investigation at the expense of Grantor,
after giving not less than five days written notice to Grantor. Such
investigation may include obtaining one or more environmental assessments of the
Deed Property prepared by a geohydrologist, an independent engineer or other
qualified consultant or expert evaluating or confirming (i) whether any
Hazardous Materials are present in, on, under or adjacent to the Deed Property
and (ii) whether the use and operation of the Deed Property comply with
Applicable Environmental Laws. Environmental assessments may include detailed
visual inspections of the Deed Property including, without limitation, any and
all storage areas, storage tanks, drains, dry wells and leaching areas, and the
taking of soil samples, surface water samples and groundwater samples, as well
as such other investigations, tests or analyses as are necessary or appropriate
for a complete determination of the compliance of the Deed Property and the use
and operation thereof with all Applicable Environmental Laws.

(j) In the event of any change in the laws governing the assessment, existence,
release or removal of Hazardous Materials, such as but not limited to, the
identification of a new hazardous substance to be included in the definition of
Hazardous Materials, which change would lead a prudent lender to require
additional testing to avail itself of any statutory insurance or limited
liability, Grantor shall take all such action (including, without limitation,
the conducting of engineering tests at the sole expense of Grantor) to confirm
that no Hazardous Materials are present on the Deed Property.

(k) Grantor hereby agrees unconditionally that (i) absent an Event of Default,
Grantee or its agents shall have the right to enter upon and inspect the
Property at any reasonable time upon five days’ written notice at Grantee’s
expense; and (ii) while an Event of Default exists, Grantee or its agents shall
have the right to enter upon and inspect the Property at any time without notice
at Grantee’s expense.

(l) Grantor hereby agrees unconditionally and absolutely to defend, indemnify
and hold harmless Grantee and its directors, officers, employees, and agents
from and against any and all damages, diminution in value, penalties, fines,
losses, liabilities, causes of action, suits, claims, demands, costs,
investigatory costs, expert witness fees and costs, and expenses (including all
out-of-pocket litigation costs and the fees and expenses of counsel and the
costs and related expense of any clean-up or remediation) (other than damages,
diminution in value, penalties, fines, losses, liabilities, causes of action,
suits, claims, demands, costs, investigatory costs, expert witness fees and
costs, and expenses resulting from the gross negligence or willful misconduct of
Grantee) of any nature, directly or indirectly arising out of or in connection
with: (i) the inaccuracy or incompleteness of any representation or warranty
provided in this Section 3.19; (ii) the existence, use, generation, manufacture,
migration, storage, spillage, release, threatened release, or disposal of
Hazardous Materials (other than Permitted Hazardous Materials) on, onto, from or
under the Deed Property; or (iii) any failure by Grantor to comply with the
terms of any order of any federal, state or local authority or Governmental
Authority having regulatory authority over environmental matters. Grantor’s
obligations under this Section shall survive the closing and disbursement of the
funds evidenced by the Note, payment of the Note, payment and performance of the
Obligations, any release, reconveyance, discharge or foreclosure of this
Security Deed, conveyance by deed in lieu of foreclosure, transfer by Grantee’s
sale, and any subsequent conveyance of the Deed Property.

3.20 Maintenance of Parking and Access. Grantor shall construct, keep and
constantly maintain, as the case may be, all curbs, drives, parking lots or
areas and the number of parking spaces required by any Governmental Authority or
other body, agency or authority having jurisdiction over Grantor or any of the
Deed Property.

3.21 Property Manager. The exclusive manager of the Deed Property shall be
Grantor or such other manager as may be obtained by Grantor and approved in
advance and in writing by Grantee, which approval shall not be unreasonably
withheld. At any time an Event of Default occurs or exists, Grantee shall have
the right, but not the obligation, to select the manager of the Deed Property,
such selection to be made at Grantee’s sole and absolute discretion. The
exclusive leasing agent of the Property and the Improvements, if other than the
foregoing party, shall be first approved in writing by Grantee, which approval
shall not be unreasonably withheld. The management and leasing contracts for the
Deed Property shall be satisfactory to and subject to the written approval of
Grantee, which approval shall not be unreasonably withheld, and shall be
subordinate to this Security Deed or shall allow for their termination on
30 days notice by Grantee. Upon default in any of these requirements, which is
not cured within the applicable cure period, if any, then the whole of the
Indebtedness Secured Hereby and the payment of the Obligations shall, at the
election of Grantee, become immediately due and payable, together with any
default interest and late payment charges required by the Note, and Grantee
shall be entitled to exercise any or all remedies provided for or referenced in
this Security Deed or any other Loan Documents.

3.22 Payment of Junior Encumbrances. Grantor shall not permit any default or
delinquency under any other lien, Imposition, charge or encumbrance against the
Deed Property, even though junior and inferior to the lien and interest of this
Security Deed; provided, however, the foregoing shall not be construed to permit
or to be Grantee’s consent to any other liens or encumbrances against the Deed
Property, except as specifically permitted in this Security Deed.

3.23 Alteration, Removal and Change in Use of Property Prohibited. Grantor
agrees not to permit or suffer any of the following without the prior written
consent of Grantee, which consent shall not be unreasonably withheld:

(a) Any structural alteration of, or addition to, the Property or the
Improvements as now or hereafter situated upon the Property or the addition of
any new Improvements thereto, except for the erection of non load-bearing
interior walls; or

(b) The use of any of the Deed Property other than for the operation of
Grantor’s Business; or

(c) Any change in the present zoning classification of the Property.

3.24 Conveyance of Mineral Rights Prohibited. Grantor agrees that the making of
any oil, gas or mineral lease or the sale or conveyance of any oil, gas or
mineral lease or the sale or conveyance of any mineral interest or right to
explore for minerals under, through or upon the Property would impair the value
of the Property; and that Grantor shall have no right, power or authority to
lease the Property, or any part thereof, for oil, gas or other mineral purposes,
or to grant, assign or convey any mineral interest of any nature, or the right
to explore for oil, gas and other minerals, without first obtaining from Grantee
express written permission therefor (which permission may be given or withheld
in Grantee’s sole and absolute discretion), which permission shall not be valid
until recorded among the real property records of the County in which the
Property is situated. Grantor further agrees that if Grantor shall make,
execute, or enter into any such lease or attempt to grant any such mineral
rights without the prior written consent of Grantee, then Grantee shall have the
option, without notice, to declare the same to be a default hereunder and to
declare the Indebtedness Secured Hereby and all Obligations immediately due and
payable. Whether Grantee shall consent to such lease or grant of mineral rights,
Grantee shall receive the entire consideration to be paid for such lease or
grant of mineral rights, with the same to be applied to the Indebtedness Secured
Hereby, the Obligations or either of them, in such manner as Grantee may
designate, notwithstanding the fact that the amount owing thereon may not then
be due and payable or the said amounts are otherwise adequately secured;
provided, however, that the acceptance of such consideration shall in no way
impair the lien and interest of this Security Deed on the Deed Property.

ARTICLE IV

SECURITY AGREEMENT AND FINANCING STATEMENT
UNDER UNIFORM COMMERCIAL CODE

4.01 Security Agreement and Financing Statement. To the extent any Collateral
covered by this Security Deed consists of rights in action or personal property
covered by the UCC, this Security Deed constitutes a security agreement and
financing statement as defined thereunder and Grantor hereby grants to Grantee a
security interest in the Collateral.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THIS SECURITY DEED SHALL BE
EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO ALL
GOODS CONSTITUTING A PART OF THE COLLATERAL WHICH ARE OR ARE TO BECOME FIXTURES
RELATED TO THE PROPERTY. FOR PURPOSES OF THE UCC THE FOLLOWING INFORMATION IS
FURNISHED:

(a) The name and address of the record fee owner of the real estate described in
this instrument is the Grantor, and the Grantor’s full legal name and address
are exactly as set forth in the preamble on page one of this Security Deed and
are incorporated herein by this reference;

(b) The name and address of the debtor is that of the Grantor, the full legal
name and address of which are exactly as set forth in the preamble on page one
of this Security Deed and are incorporated herein by this reference;

(c) The Grantor is an organization organized and registered under the laws of
the State of Georgia, and Grantor’s organizational identification number is
07086523;

(d) The Grantor has not changed its legal name or its organizational status in
the five-year period preceding the date hereof;

(e) The name and address of the secured party is that of the Grantee, whose full
name and address are set forth in the preamble on page one of this Security Deed
and are incorporated herein by this reference;

(f) Information concerning the security interest evidenced by this instrument
may be obtained from the secured party at its address above; and

(g) This document also covers goods that are or are to become Fixtures.

This Security Deed shall be self-operative with respect to any Collateral
covered by this Security Deed which consists of rights in action or personal
property covered by the UCC, but Grantor agrees to execute and/or deliver on
demand such security agreements, financing statements or other instruments as
Grantee may request to impose the lien hereof more specifically upon any of such
property and to pay the recording and/or filing fees associated therewith.
Grantor hereby (i) authorizes Grantee to file all financing statements,
amendments and continuations as may be required from time to time to establish,
maintain and/or

continue the perfection of the security interest granted under the Security Deed
and (ii) expressly waives any right the Grantor may have to require that the
Grantee comply with the UCC counterparts of the provisions of section 9-610 or
9-615 of the Uniform Commercial Code.

4.02 Purchase Money Security Interests, Leases. If the lien and interest of this
Security Deed on any such property is now, or shall hereafter be, subject to a
prior security interest covering such property, by reason of a purchase money
security interest or otherwise, then in the event of any default hereunder, all
the right, title and interest of Grantor in and to any and all deposits thereon
is hereby assigned to Grantee, together with the benefit of any payments now or
hereafter made thereon but nothing herein shall be deemed to be a consent to any
prior security interest.

In the event Grantor owns or acquires only a lessee’s interest in any Personalty
or Fixtures, then, in addition to the foregoing requirements, before any of such
property is placed in, on or about the Property:

(a) The written approval of Grantee to the leasing agreements under which
Grantor owns or acquires such lessee’s interest shall first be obtained, and

(b) All consents of the lessor under any such leasing agreements to such
security interest of Grantee, and all agreements of such lessor in favor of
Grantee deemed necessary by Grantee, shall first be obtained to the satisfaction
of Grantee.

It is understood and agreed that, in order to protect Grantee from the effect of
the UCC counterpart of section 9-334 of the Uniform Commercial Code, as amended
from time to time, in the event that Grantor intends to purchase any goods which
may become Fixtures attached to the Property or the Improvements, or any part
thereof, and such goods will be subject to a purchase money security interest
held by a seller or any other Person:

(i) Grantor shall, before executing any security agreement or other document
evidencing such security interest, obtain the prior written approval of Grantee,
and all requests for such written approval shall be in writing and contain the
following information:



  (A)   a description of the property to be replaced, added to, installed or
substituted; and



  (B)   the name and address of the proposed holder and proposed amount of the
security interest.

Grantor’s execution of any such security agreement or other document evidencing
such security interest without Grantee’s prior written approval shall constitute
an Event of Default hereunder and an Event of Default under the Note and other
Loan Documents. No consent by Grantee pursuant to this subsection shall be
deemed to constitute an agreement to subordinate any right of Grantee in
Fixtures or other property covered by this Security Deed.

(ii) If at any time Grantor fails to make any payment on an obligation secured
by a purchase money security interest in any Personalty or any Fixtures,
Grantee, at its option, may at any time pay the amount secured by such security
interest. Any money paid by Grantee under this subsection, including any
expenses, costs, charges and attorneys’ fees incurred by Grantee shall be
reimbursed to Grantee upon demand, shall be secured by this Security Deed and
shall bear interest at the Default Rate (as defined under the Note) from the
date advanced until paid. Grantee shall be subrogated to the rights of the
holder of any such purchase money security interest in such Personalty or
Fixtures.

(iii) Grantee shall have the right to acquire by assignment from the holder of
such security interest any and all contract rights, accounts receivable,
negotiable or non-negotiable instruments, or other evidence of Grantor’s
indebtedness for such Personalty or Fixtures, and, upon acquiring such interest
as assignee thereof, to enforce same in accordance with the terms and provisions
of the UCC and in accordance with any other provisions of law.

(iv) Whether or not Grantee has paid the Indebtedness Secured Hereby or taken an
assignment of such security interest, Grantor covenants to pay all sums and
perform all obligations secured thereby, and if Grantor at any time shall be in
default under such security agreement, it shall constitute an Event of Default
under this Security Deed.

(v) The provisions of sub-subsections (i), (ii), (iii), and (iv) above shall not
apply if the goods which may become Fixtures are of at least equivalent value
and quality as any property being replaced and if the rights of the party
holding such security interest have been expressly subordinated, at no cost to
Grantee, to the lien and interest and security interest of this Security Deed in
a manner satisfactory to Grantee.

4.03 General. Grantor agrees that all property of every nature and description,
whether real or personal, covered by this Security Deed, together with all
personal property in which Grantee has a security interest by reason of a
separate agreement or instrument, are encumbered as one unit, and that, upon the
occurrence of any Event of Default under this Security Deed or under the Note or
other Loan Documents, Grantee may, at Grantee’s option, pursuant to the UCC
counterpart of section 9-610 of the Uniform Commercial Code, foreclose and sell
all such property in the same proceeding, and all such property may, at
Grantee’s option, be sold as such in one unit as a going business. The filing or
recording of any financing statement relating to the Fixtures, the Personalty or
any other rights or interests generally or specifically described herein shall
not be construed to diminish or alter any of Grantee’s rights or priorities
hereunder.

Grantor and Grantee agree that nothing herein contained shall be construed as in
any way derogating from or impairing the hereby stated intention of the parties
that to the maximum extent permitted by law, everything used in connection with
the production of income from the Deed Property and/or adapted for the use
therein and/or which is described or reflected in this Security Deed is, and at
all times and for all purposes and in all proceedings, both legal or equitable,
shall be regarded as, part of the real estate irrespective of whether (a) any
such item is physically attached to the Improvements, (b) serial numbers are
used for the better identification of certain equipment items capable of being
thus identified in a recital contained therein or in any list filed with the
Grantee, or (c) any such item is referred to or reflected in any financing
statement filed at any time. Similarly, the mention in any financing statement
of (i) the rights in or the proceeds of any fire and/or hazard insurance policy,
or (ii) any award in eminent domain proceedings for a taking or for loss of
value, or (iii) the Grantor’s interest as lessor in any present or future Lease
or rights to income growing out of the use and/or occupancy of the Property,
whether pursuant to a Lease or otherwise shall never be construed as in anywise
altering any of the rights of Grantee as determined by this instrument or
impugning the priority of Grantee’s lien granted hereby or by any other recorded
document, but such mention in said financing statement is declared to be for the
protection of Grantee in the event any court or judge shall at any time hold
with respect to (a), (b) and (c) above that notice of Grantee’s priority of
interest to be effective against a particular class of person, including, but
not limited to, the federal government, must be filed in the UCC records. For
purposes of treating this Security Deed as a security agreement and financing
statement, Grantee shall be deemed to be the secured party and Grantor shall be
deemed to be the debtor.

ARTICLE V

LEASES AND RENTS

5.01 Grantor to Comply with Leases. Grantor will, at its sole cost and expense:

(a) Faithfully abide by, perform and discharge each and every obligation,
covenant and agreement under any Leases.

(b) Enforce or secure the performance of each and every obligation, covenant,
condition and agreement of each Lease by the tenants thereunder to be performed.

(c) Not borrow against, pledge or further assign any Rents due under any Leases.

(d) Not permit the prepayment of any Rents due under any Lease more than thirty
(30) days in advance nor anticipate, discount, compromise, forgive or waive any
such Rents.

(e) Not waive, excuse, condone or in any manner release or discharge any tenants
of or from the obligations, covenants, conditions and agreements by said tenants
to be performed under the Leases. Notwithstanding the foregoing, Grantor shall
be entitled to release or discharge any tenants of or from the obligations,
covenants, conditions and agreements with respect to any of the Leases which is
not a Major Lease (defined below) so long as Grantor’s actions are consistent
with reasonable and prudent business judgment and do not materially diminish the
value of the Leases and Rents as security for repayment of the Indebtedness
Secured Hereby.

(f) Except for lease renewals pursuant to the terms of existing leases as of the
date hereof, not enter into, materially modify, alter or waive any Lease or any
part or provision thereof, or terminate or cancel any Lease, or any part or
provision thereof, except as approved in advance and in writing from time to
time by Grantee. Notwithstanding the foregoing, Grantor shall be entitled to
enter into, modify, amend, terminate (upon a default by the tenant), compromise,
discount or waive rents, or waive or excuse tenant performance with respect to
any of the Leases which is not a Major Lease (defined below) so long as
Grantor’s actions are consistent with reasonable and prudent business judgment
and do not materially diminish the value of the Leases and Rents as security for
repayment of the Indebtedness Secured Hereby. For the purpose of the foregoing,
a “Major Lease” shall mean any Lease in which the occupied space equals or
exceeds 5,000 square feet.

(g) Promptly provide to Grantee executed copies of any Leases, and amendments,
renewals or modifications to Leases, entered into by Grantor from and after the
date of this Security Deed.

(h) Submit to Grantee for Grantee’s prior written approval any standard lease
forms that Grantor uses or intends to use in connection with the Property or
Improvements.

(i) Deliver to Grantee a copy of each notice of default or breach given to
Grantor, at the same time as such notice is given to Grantor, regarding any
Grantor default or breach under any Lease.

5.02 Grantee’s Right to Perform under Leases. Should Grantor fail to perform,
comply with, or discharge any obligations of Grantor under any Lease or should
Grantee become aware of or be notified of a failure on the part of Grantor to so
perform, comply with, or discharge its obligations under said Lease, Grantee
may, but shall not be obligated to, and without further demand upon Grantor, and
without waiving or releasing Grantor from any obligation contained in this
Security Deed, remedy such failure, and Grantor agrees to repay upon demand all
sums incurred by Grantee in remedying any such failure together with interest at
the Default Rate (as defined under the Note). All such sums, together with
interest as aforesaid shall become additional Indebtedness Secured Hereby, but
no such advance shall be deemed to relieve the Grantor from any default
hereunder.

5.03 Absolute Assignment of Rents. Grantor does hereby absolutely and
unconditionally assign and transfer unto Grantee all of its right, title and
interest in and to all existing and future Leases and all of the Rents now due
and which may hereafter become due, it being the intention of this Security Deed
to establish an absolute transfer and assignment of all such right, title and
interest under the Leases and all of the Rents unto the Grantee. The foregoing
assignment shall extend to and cover any and all extensions and renewals of
existing and future Leases and to any and all present and future rights against
any guarantors of any such obligations. Notwithstanding the foregoing
assignment, Grantee shall not be obligated to perform or discharge any
obligation, duty or liability under any of the Leases, or under or by reason of
the foregoing assignment, and Grantor shall and does hereby agree to indemnify,
defend and to hold Grantee harmless for, from and against any liability, loss or
damage which it might incur under any Lease or under or by reason of the
foregoing assignment and from any claims and demands whatsoever which may be
asserted against it by reason of any alleged obligation or undertaking on
Grantee’s part to perform or discharge any of the terms, covenants or agreements
contained in the Leases; provided, however, that Grantor shall not be obligated
to indemnify and hold harmless Grantee from any demands or claims caused solely
by the gross negligence or willful misconduct of Grantee. In pursuance of the
foregoing assignment, and not in lieu thereof, Grantor shall, on demand, give
Grantee separate specific assignments of Rents and Leases covering some or all
of the Leases, the terms of such assignments being incorporated herein by
reference. Grantor does hereby irrevocably appoint Grantee its true and lawful
attorney in its name and stead, which appointment is coupled with an interest,
to collect all Rents; provided, Grantee grants Grantor the revocable license and
privilege to collect the Rents unless and until an Event of Default occurs or
exists under this Security Deed or under the Note or any other Loan Document.
During any period that Grantor’s license to collect the Rents is in effect,
Grantor shall hold all Rents collected by it in trust for the benefit of Grantee
and shall use them in the following order of priority:

(a) To payment of all attorney’s fees and professional fees incurred by Grantee
and to the reasonable fees of the independent contractor or receiver, if any,
selected by Grantee or approved by a court;

(b) To payment of all delinquent or current real estate taxes and special
assessments payable with respect to the Property, or if the Deed of Trust
requires periodic escrow payments for such taxes and assessments, to the escrow
payments then due;

(c) To payment of all premiums then due for the insurance required by the
provisions of this Deed of Trust, or if the Deed of Trust requires periodic
escrow payments for such premiums to the escrow payments then due;

(d) To pay the costs of maintaining the Deed Property in the condition required
under Section 3.05 of this Security Deed;

(e) To pay the principal of (including prepayment premiums, if applicable, and
late charges, if any) and interest on the Indebtedness Secured Hereby and any
other sums then due and owing under the Note, this Security Deed or any of the
other Loan Documents; and

(f) To pay the costs of performing or discharging any of Grantor’s other
obligations under this Security Deed.

Provided that no Event of Default then exists under the Note, this Security Deed
or any of the other Loan Documents (and no event has occurred that, with the
giving of notice or the passage of time would constitute such an Event of
Default) after application of the Rents as provided in (a) through (f) above,
Grantor may retain any remaining Rents for its account. Upon an Event of Default
under this Security Deed or under the Note or any other Loan Documents, and
whether before or after the institution of proceedings to sell the Deed Property
or foreclose this Security Deed or during any period of redemption or
reinstatement and without regard to waste, adequacy of the security or solvency
of the Grantor, Grantee may revoke the revocable license and privilege granted
Grantor hereunder to collect the Rents, and may, at its option, without notice
in person or by agent, with or without taking possession of or entering the
Property, with or without bringing any action or proceeding or by a receiver
duly appointed, give, or require Grantor to give, notice to any or all tenants
under any Lease authorizing and directing the tenant to pay such Rents to
Grantee, such agent, or receiver as the case may be; collect all of the Rents;
enforce the payment thereof and exercise all of the rights of the landlord under
any Lease and all of the rights of Grantee hereunder; enter upon, take
possession of, manage and operate the Deed Property, or any part thereof;
cancel, enforce or modify any Leases; fix or modify Rents; and do any acts which
the Grantee deems proper to protect the security hereof. Grantor hereby
expressly consents in advance to the appointment of a receiver applied for and
selected by or for Grantee at any time upon or after an Event of Default under
this Security Deed, under the Note or under any other Loan Documents whether or
not foreclosure proceedings have been commenced or concluded and whether or not
a foreclosure sale has occurred. Any Rents collected shall be applied to the
costs and expenses of operation, management and collection, including reasonable
attorneys’ fees, to the payment of the fees and expenses of any agent or
receiver so acting, to the costs incurred by the Grantee, including attorneys’
fees, to the payment of taxes, assessments, insurance premiums and expenditures
for the management, repair and upkeep of the Deed Property, to the performance
of landlord’s obligations under any Leases and to the Indebtedness Secured
Hereby and the Obligations all in such order, amounts and manner as the Grantee
may require. The entering upon and taking possession of the Deed Property, the
collection of such Rents and the application thereof as aforesaid shall not cure
or waive any Event of Default under this Security Deed or affect any notice of
default or invalidate any act done pursuant to such notice nor in any way
operate to prevent Grantee from pursuing any other remedy which it may now or
hereafter have under the terms of this Security Deed or any other security given
for the Indebtedness Secured Hereby nor shall it in any way be deemed to
constitute Grantee to be a “mortgagee-in-possession.” Each Lease or short form
thereof, shall at Grantee’s option be filed for record in the local recording
office of the county where the Property is located. Also, to the extent required
by the Grantee, each tenant shall execute an estoppel certificate and
acknowledge receipt of a notice of the assignment of its Lease, all satisfactory
in form and content to the Grantee.

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

6.01 Events of Default. The occurrence of any of the following shall be an event
of default hereunder (“Event of Default”):

(a) Failure to pay the Indebtedness Secured Hereby or to make any payment of
money or to pay, perform or discharge any monetary or financial obligation or
any other Obligation on the date when the same is due in accordance with the
terms of the Note, this Security Deed or any other Loan Documents.

(b) Failure to deliver to Grantee any financial statements or reports as
required hereunder or under the Note or any other Loan Documents where such
failure is not remedied within fifteen (15) days after written notice of such
failure.

(c) A default or an event of default under any other document or instrument that
now or hereafter evidences or secures payment of the Note, and the expiration of
any applicable cure period provided for therein.

(d) Transfer of title to the Property or Improvements or of any interest therein
(except for non-Major Leases made in the ordinary course of business at market
rates and terms), or any encumbrance thereof, without the prior written consent
of Grantee, as provided for in Section 3.13 above.

(e) Breach, incorrectness or untruth of any warranties or representations
contained herein, in the Note or any of the other Loan Documents where either:
(i) such breach, incorrectness or untruth is intentional or fraudulent; or
(ii) whether or not such breach, incorrectness or untruth is intentional or
fraudulent, where such breach, incorrectness or untruth of such representation
or warranty would have a material adverse impact on Grantee, Grantor, Grantor’s
Business, the Deed Property, the ability of Grantor to pay or perform the
Indebtedness Secured Hereby or to pay or perform the Obligations, the ability of
Grantor to perform under the Loan Documents, or any rights, benefits, powers or
privileges of Grantee under this Security Deed, the Note or any of the other
Loan Documents.

(f) A default or event of default under, or institution of foreclosure or other
proceedings to enforce, any second mortgage or junior security interest, lien or
encumbrance of any kind upon the Property or any portion thereof but nothing
herein shall be deemed to consent to or approve of any second or junior
mortgage, security interest, lien or encumbrance.

(g) Should Grantor, any other Person who is or may become liable for all or any
part of the Indebtedness Secured Hereby, or any of their successors and assigns,
including, without limitation, the then current owners of any interest in the
Property:

(i) File a petition under the Federal Bankruptcy Code or any similar law, state
or federal, whether now or hereafter existing (hereafter referred to as a
“Bankruptcy Proceeding”); or

(ii) File or issue any answer or document admitting insolvency or inability to
pay its debts; or

(iii) Fail to obtain a vacation or stay of any involuntary Bankruptcy Proceeding
within 60 days after the date filed, as hereinafter provided; or

(iv) Be the subject of an order for relief against it in any Bankruptcy
Proceeding; or

(v) Have a custodian or trustee or receiver appointed for or have any court take
jurisdiction of its property, or the major part thereof, in any involuntary
proceeding for the purpose of reorganization, arrangement, dissolution, or
liquidation if such trustee or receiver shall not be discharged or if such
jurisdiction shall not be relinquished, vacated or stayed on appeal or otherwise
within 60 days; or

(vi) Make an assignment for the benefit of its creditors; or

(vii) Admit its inability to pay its debts generally as they become due; or

(viii) Consent to an appointment of a custodian, receiver or trustee of all of
its property, or the major part thereof.

(h) Should Grantor or any obligated Person take action to authorize any actions
set forth in (g) above.

(i) Any written representation or disclosure (excluding any financial
projections) made to Grantee by Grantor or any Guarantor in connection with or
as an inducement to the making of the loan evidenced by the Note shall prove to
be false or misleading in any material respect as of the time the same was made,
whether or not any such representation or disclosure appears as part of this
Security Deed.

(j) The abandonment of the Property by Grantor.

(k) Changing Grantor’s name, identity, structure or the jurisdiction under which
Grantor is organized without Grantee’s prior written consent, or causing or
permitting to occur any other event that would require Grantee to file a new
financing statement under the UCC.

(l) Failure to procure and maintain insurance as provided herein or in any of
the other Loan Documents.

(m) An event that is specified in any provision of this Security Deed as
constituting an Event of Default.

(n) Failure to perform any of the other terms, covenants and conditions of the
Note, this Deed of Trust or any of the other Loan Documents, provided that such
default shall have continued for a period of 30 days after written notice of
such default from Grantee, or, in the event such performance cannot reasonably
be completed within 30 days, for a period reasonably necessary to complete such
performance not exceeding a total of 60 days.

(o) Any other event not described above shall occur which, under this Security
Deed, or under the Note, or any other Loan Documents constitutes a default by
Grantor hereunder or thereunder or gives Grantee the right to declare the
Indebtedness Secured Hereby or the payment or performance of any of the
Obligations, or any part thereof, to be immediately due and payable.

6.02 Remedies. Upon or following the occurrence of any Event of Default Grantee
shall have, at a minimum, the following rights and remedies:

(a) Acceleration. Grantee may declare the entire Indebtedness Secured Hereby (if
not then due and payable) and the Obligations to be due and payable immediately,
and notwithstanding the stated maturity in the Note, or any of the Loan
Documents, the Indebtedness Secured Hereby and the Obligations, shall thereupon
become and be immediately due and payable.

(b) Entry. Without regard to the value of the security, Grantee in person or by
agent or by court-appointed receiver may enter upon, take possession of, manage
and operate the Deed Property or any part thereof and do all things necessary or
appropriate in Grantee’s sole, absolute, and uncontrolled discretion in
connection therewith, including without limitation making and enforcing, and if
the same are subject to modification or cancellation, modifying or canceling
Leases upon such terms or conditions as Grantee deems proper, obtaining and
evicting tenants, and fixing or modifying Rents, contracting for and making
repairs and alterations, and doing any and all other acts which Grantee deems
proper to protect the security hereof; and either with or without so taking
possession, in its own name or in the name of Grantor, suing for or otherwise
collecting and receiving the Rents, including those past due and unpaid, and
applying the balance after paying costs and expenses of operation and
collection, including attorneys’ fees, upon any Indebtedness Secured Hereby or
the Obligations, and in such order as Grantee may determine. Upon request of
Grantee, Grantor shall assemble and make available to Grantee at the site of the
Property any of the Deed Property which has been removed therefrom. The entering
upon and taking possession of the Deed Property, or any part thereof, or the
collection of any Rents and the application thereof as aforesaid shall not cure
or waive any Event of Default theretofore or thereafter occurring or affect any
notice of default hereunder or invalidate any act done pursuant to any such
Event of Default or notice and, notwithstanding continuance in possession of the
Property or any part thereof by Grantee, Grantor or a receiver, and the
collection, receipt and application of the Rents, Grantee shall be entitled to
exercise every right provided for in this Security Deed and/or the other Loan
Documents or by law or in equity. Subject to any notice provisions and other
provisions affording Grantor an opportunity to cure defaults hereunder, any and
all such actions may be taken by Grantee irrespective of whether any notice of
default or election to sell has been given hereunder and without regard to the
adequacy of the security for the Indebtedness Secured Hereby. The exercise by
Grantee of any of the remedies provided herein shall be deemed an acceleration
pursuant to subsection (a) of this Section 6.02.

(c) Judicial Action. Grantee may bring an action in any court of competent
jurisdiction to foreclose this Security Deed or to enforce any of the covenants
and agreements hereof which are specifically enforceable, and seek damages for
the breach of other covenants and agreements.

(d) Power of Sale. Grantee may elect to cause the Deed Property or any part
thereof to be sold as follows:

(i) Grantee may proceed as if all of the Deed Property were real property, in
accordance with sub-subsection (iii) below, or Grantee may elect to dispose of
the Personalty in accordance with sub-subsection (ii) below, separate and apart
from the sale of the remainder of the Deed Property.

(ii) Grantee may dispose of any of the Personalty in any manner now or hereafter
permitted by the UCC, or in accordance with any other remedy provided by law.
Both Grantor and Grantee shall be eligible to purchase any part or all of such
Personalty at any such disposition. Any such disposition may be either public or
private, as Grantee may so elect, subject to the provisions of the UCC. Grantee
shall give Grantor at least ten days prior written notice of the time and place
of any public sale or other disposition of the Personalty or of the time at or
after which any private sale or any other intended disposition is to be made,
and such notice shall constitute commercially reasonable notice to Grantor.

(iii) Grantee may elect to sell the Property, Fixtures, Improvements, Rents and
Leases and any Personalty Grantee has elected to treat as real property pursuant
to the UCC, or any part thereof under the power of sale herein granted in any
manner permitted by applicable law. Upon such election, Grantee is specifically
authorized and empowered to sell and dispose of such property at public auction
on the steps of, or at the usual place for conducting sales at, the courthouse
in the County in which such property, or any part thereof, is located, to the
highest bidder for cash, after advertising the time, terms and place of such
sale once a week for four consecutive weeks immediately preceding such sale (but
without regard to the number of days intervening between the date of publication
of the first advertisement and the date of sale) in a newspaper of general
circulation in which the sheriff’s sales are advertised in such county, all
other notice being hereby waived by Grantor. Grantee, its agents,
representatives, successors and assigns, may bid and purchase (and, in lieu of
paying cash therefore, may make settlement for the purchase price by crediting
against the Obligations the amount of the bid made therefore, after deducting
therefrom the expenses of the sale, the cost of any enforcement proceeding
hereunder, and any other sums which Grantee is authorized to deduct under the
terms hereof, to the extent necessary to satisfy such bid) at such sale and
conveyance of such property in fee simple, which conveyance shall contain
recitals as to the default upon which the execution of the power of sale herein
granted depends, and Grantor hereby constitutes and appoints Grantee the true
and lawful attorney in fact of Grantor to make such recitals, sale and
conveyance, and all of the acts of Grantee as such attorney in fact are hereby
ratified and confirmed. Grantor agrees that such recitals shall be binding and
conclusive upon Grantor and that the conveyance to be made by Grantee shall
divest Grantor of all right, title, interest, equity and right of redemption,
including any statutory redemption, in and to such property. Grantee shall
collect the proceeds of such sale, and after reserving therefrom the entire
Indebtedness Secured Hereby (including reasonable attorneys’ fees actually
incurred) and all costs and expenses of such sale, shall pay any surplus to
Grantor, all as provided by law. The power and agency hereby granted are coupled
with an interest and are irrevocable by death or dissolution, or otherwise, and
are in addition to any and all other remedies which Grantee may have hereunder,
at law or in equity.

6.03 Proceeds of Sale. Unless otherwise required by applicable law (Grantor
hereby waives any contrary provisions of Georgia law), the proceeds of any sale
made under or by virtue of Section 6.02, together with all other sums which then
may be held by Grantee under this Security Deed whether under the provisions of
this Article VI or otherwise, shall be applied as follows:

FIRST: To the payment of the costs and expenses of any such sale, including the
payment of Grantee’s reasonable attorney’s fees, actually incurred; to the
payment of all expenses, liabilities and advances made or incurred by Grantee
under this Security Deed, together with interest on all advances made by Grantee
at the Default Rate (as defined in the Note).

SECOND: To the payment of any and all sums expended by Grantee under the terms
of the Loan Documents, not then repaid, and all other sums (except advances of
principal and interest thereon) required to be paid by Grantor pursuant to any
provisions of this Security Deed, the Note or any of the other Loan Documents,
together with interest thereon at the Default Rate (as defined under the Note).

THIRD: To the payment of the entire Indebtedness Secured Hereby and the amount
of the Obligations with interest thereon at the Default Rate (as defined under
the Note) until the same is paid in full.

FOURTH: The remainder, if any, to the Person or Persons legally entitled
thereto.

6.04 Waiver of Marshaling. Grantor, for itself and for all persons hereafter
claiming through or under it or who may at any time hereafter become holders of
liens junior to the lien and interest of this Security Deed, hereby expressly
waives and releases all rights (except as may be granted by the statutes of the
State of Georgia and that cannot be waived by Grantor) to direct the order in
which any of the Deed Property shall be sold in the event of any sale or sales
pursuant hereto and to have any of the Deed Property and/or any other property
now or hereafter constituting security for any of the Indebtedness Secured
Hereby or the Obligations marshaled upon any foreclosure of this Security Deed
or the holding of a Grantee’s sale hereunder, or of any other security for any
of said indebtedness.

6.05 Remedies Cumulative. No remedy herein conferred upon or reserved to Grantee
is intended to be exclusive of any other remedy herein or by law provided, but
each shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute. No
delay or omission of Grantee to exercise any right or power accruing upon any
Event of Default shall impair any right or power or shall be construed to be a
waiver of any Event of Default or any acquiescence therein; and every power and
remedy given by this Security Deed to Grantee may be exercised from time to time
as often as may be deemed expedient by Grantee. If there exists additional
security for the payment of the Indebtedness Secured Hereby or the payment or
performance of the Obligations, Grantee at its sole option, and without limiting
or affecting any of its rights or remedies hereunder, may exercise any of the
rights and remedies to which it may be entitled hereunder either concurrently
with whatever rights and remedies it may have in connection with such other
security or in such order as it may determine. Any application of any amounts or
any portion thereof held by Grantee at any time as additional security
hereunder, to any of the Indebtedness Secured Hereby or any of the Obligations
shall not extend or postpone the due dates of any payments due from Grantor to
Grantee hereunder or under the Note or any of the other Loan Documents, or
change the amounts of any such payments or otherwise be construed to cure or
waive any Event of Default or notice of default hereunder or invalidate any act
done pursuant to any such Event of Default or notice.

6.06 Waivers by Grantor.

(a) Except as otherwise expressly set forth herein, Grantor and all Persons who
are or may be or become liable to pay all or any part of the Indebtedness
Secured Hereby waive any requirements of presentment, demands for payment,
notices of nonpayment or late payment, protest, notices of protest, notices of
dishonor and all other formalities. Grantor and all Persons who are or may
become liable to pay all or any part of the Indebtedness Secured Hereby waive
all rights and/or privileges it or they might otherwise have for redemption or
reinstatement, or to require Grantee to proceed against or exhaust the assets
encumbered hereby or by any other Loan Document or instrument securing the Note
or the Obligations or to proceed against any Person who is or may become liable
to pay all or any part of the Indebtedness Secured Hereby, or to pursue any
other remedy available to Grantee in any particular manner or order under the
legal or equitable doctrine or principle of marshalling and/or suretyship, and
further agree that Grantee may proceed against any or all of the assets
encumbered hereby or by any other Loan Document, in such order and manner as
Grantee in its sole discretion may determine.

(b) GRANTOR HEREBY EXPRESSLY: (1) ACKNOWLEDGES THE RIGHT TO ACCELERATE THE
INDEBTEDNESS SECURED HEREBY AND THE POWER OF ATTORNEY GIVEN IN THIS SECURITY
DEED TO GRANTEE TO SELL THE DEED PROPERTY BY NONJUDICIAL FORECLOSURE UPON
DEFAULT, WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER THAN SUCH
NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF
THIS SECURITY DEED; (2) WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER
THE FIFTH AND FOURTEENTH AMENDMENTS TO THE CONSTITUTION OF THE UNITED STATES,
THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON
OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE
EXERCISE BY GRANTEE OF ANY RIGHT OR REMEDY PROVIDED TO GRANTEE, EXCEPT SUCH
NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF
THIS SECURITY DEED OR UNDER APPLICABLE LAW; (3) ACKNOWLEDGES THAT GRANTOR HAS
READ THIS SECURITY DEED AND HAS BEEN AFFORDED THE OPPORTUNITY TO CONSULT WITH
COUNSEL OF GRANTOR’S CHOICE CONCERNING THE PROVISIONS OF THIS SECURITY DEED
PRIOR TO EXECUTING THE SAME; (4) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID
RIGHTS HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY; AND (5) AGREES
THAT GRANTOR’S RIGHT TO NOTICE SHALL BE LIMITED TO THOSE RIGHTS (IF ANY)
SPECIFIED IN THIS SECURITY DEED.

6.07 Additional Rights and Remedies. In the event Grantor fails or refuses to
surrender possession of the Deed Property after any sale, Grantor shall be
deemed a tenant at sufferance, subject to eviction by means of forcible entry
and detainer proceedings, provided that this remedy is not exclusive or in
derogation of any other right or remedy available to Grantee.

ARTICLE VII

MISCELLANEOUS

7.01 Taxation of Note and Security Deed. If at any time before the Indebtedness
Secured Hereby is fully paid and the Obligations fully paid and performed, any
law be enacted, deducting from the value of real estate, for the purposes of
taxation, any lien thereon, or revising or changing in any way the laws now in
force for the taxation of deeds of trust or bonds, or the debts secured hereby,
for state or local purposes, or the manner of collection of such taxes, so as to
affect adversely this Security Deed or the Indebtedness Secured Hereby, or the
owner and holder thereof in respect thereto, then this Security Deed and the
Indebtedness Secured Hereby and the Obligations shall at the option of Grantee
without notice to any party, become immediately due and payable. If any such law
should be enacted and to the extent permitted by such law, Grantor shall have
the opportunity of paying to Grantee the amount of any additional cost or taxes
to Grantee from such law. Grantor, upon demand by the Grantee, shall pay such
taxes or assessments, or reimburse Grantee therefor, in which case Grantee shall
not have the right to declare the Indebtedness Secured Hereby and the
Obligations to be immediately due and payable; provided, however, that Grantor
shall not have the right to pay to or reimburse Grantee for such taxes or
assessments if in the opinion of counsel for Grantee: (a) it might be unlawful
to require Grantor to make such payment; or (b) the making of such payment might
result in the imposition of interest beyond the maximum amount permitted by law.
In such event, Grantee may elect, by notice in writing given to Grantor, to
declare all of the Indebtedness Secured Hereby and the Obligations to be and
become due and payable sixty (60) days from the giving of such notice.
Notwithstanding the foregoing, it is understood and agreed that Grantor shall
not be obligated to pay any portion of Grantee’s state and/or federal income
tax.

7.02 Non-Waiver.

(a) By accepting payment of any sum secured hereby after its due date or altered
performance of the Indebtedness Secured Hereby or any of the Obligations,
Grantee shall not waive its right against any person obligated directly or
indirectly hereunder or with respect to any Indebtedness Secured Hereby or any
Obligations, either to require prompt payment when due of all other sums so
secured or to take remedy for failure to make such prompt payment or full or
unaltered performance. No exercise of any right or remedy by Grantor or Grantee
hereunder shall constitute a waiver of any other right or remedy herein
contained or provided by law.

(b) No delay or omission of Grantor or Grantee in the exercise of any right,
power or remedy accruing hereunder or arising otherwise shall impair any such
right, power or remedy, or be construed to be a waiver of any default or
acquiescence therein.

(c) Receipt of Rents, awards, and any other monies or evidences thereof,
pursuant to the provisions of this Security Deed and any disposition of the same
by Grantee shall not constitute a waiver of the right of foreclosure or a
Grantee’s sale by or Grantee upon the occurrence of an Event of Default or
failure of performance by Grantor of any covenant or agreement contained herein,
in the Note, or in any of the other Loan Documents.

7.03 Protection of Security. Should Grantor fail to make any payment or to
perform any covenant as herein provided, Grantee (but without obligation so to
do and without notice to or demand upon Grantor and without releasing Grantor
from any obligation hereon) may: (a) make or do the same in the manner and to
such extent as Grantee may deem necessary to protect the security hereof,
Grantee being authorized to enter upon the Deed Property for such purposes;
(b) commence, appear in and defend any action or proceeding purporting to affect
the security hereof or the rights or powers of Grantee; or (c) pay, purchase,
contest, or compromise any encumbrance, charge or lien which in the reasonable
judgment of Grantee is prior or superior hereto and, in exercising any such
power, incur any liability and expend whatever amounts in its reasonable
discretion may deem necessary therefor, including cost of evidence of title and
counsel fees. Any expenditures in connection herewith shall constitute an
advance hereunder and shall be immediately due and payable upon demand and shall
bear interest from the date made until paid at the Default Rate (as defined
under the Note).

7.04 Rule of Construction. When the identity of the parties hereto or other
circumstances make it appropriate, as used in this Security Deed, any gender
shall include any other gender, and the singular number shall include the
plural. The headings of each article, section or subsection herein are for
information and convenience only and do not limit or construe the contents of
any provision hereof. The language in all parts of this Security Deed shall be
in all cases construed simply, according to its fair meaning and not for or
against Grantor or Grantee, regardless of which party drafted the particular
language that is being construed, both parties having been represented by
adequate counsel.

7.05 Severability. If any term of this Security Deed or the application thereof
to any Person or circumstances, shall to any extent be invalid or unenforceable,
the remainder of this Security Deed or the application of such term to Persons
or circumstances other than those as to which it is invalid or unenforceable
shall not be affected thereby, and each term of this Security Deed shall be
valid and enforceable to the full extent permitted by law.

7.06 Successors In Interest. This Security Deed applies to, inures to the
benefit of, and is binding not only on the parties hereto, but also on their
heirs, executors, administrators, successors and assigns (but nothing herein
shall be construed as or deemed to constitute Grantee’s consent to any sale,
transfer or conveyance of the Deed Property or any interest in Grantor). All
obligations of Grantor hereunder and any Persons who are or may become liable to
pay the Indebtedness Secured Hereby or any portion thereof are joint and
several.

7.07 Notices. All notices to be given by Grantee or by to Grantor or by Grantor
to Grantee pursuant to this Security Deed shall be sufficient if delivered to a
nationally recognized overnight delivery service, addressed to the following
described addresses of the parties hereto, or to such other address as a party
may request in writing: (1) If to Grantor, then at its address first set forth
above in this Security Deed; and (2) if to Grantee, then to 5400 University
Avenue, West Des Moines, Iowa 50266, Attn: Real Estate and Commercial Mortgage
Manager; with a copy to Morain & Pugh, P.L.C., 5400 University Avenue, West Des
Moines, Iowa 50266. Any time period provided in the giving of any notice
hereunder shall commence upon, and any notice given in accordance herewith shall
be effective upon, the date delivered to said overnight delivery service.

7.08 Modifications. This Security Deed may not be amended, modified or changed
nor shall any waiver of any provision hereof be effective, except only by an
instrument in writing and signed by the party against whom enforcement of any
waiver, amendment, change, modification or discharge is sought.

7.09 Governing Law. This Security Deed shall be construed according to and
governed by the laws of the State of Georgia (excluding conflicts of law rules).

7.10 Waiver of Jury Trial. After consultation with counsel, Grantor and any
Person who is or may become liable to pay or perform the Indebtedness Secured
Hereby or any of the Obligations (or portions thereof) hereby knowingly,
voluntarily, and intentionally waive, to the fullest extent permitted by
applicable law, any right Grantor or any Person who is or may become liable to
pay or perform the Indebtedness Secured Hereby or any of the Obligations (or
portions thereof) may have to a trial by jury with respect to any litigation
based upon this Security Deed, or arising out of, under or in connection with
the Note, any other Loan Documents, or any other instrument relating to the
subject matter hereof or any course of conduct, course of dealing, statements
(whether verbal or written) or action of Grantee, of Grantor, or of any Person
who is or may become liable to pay or perform the Indebtedness Secured Hereby or
any one or more of the Obligations and acknowledges that this provision is a
material inducement for the Grantee making the loan evidenced by the Note.

7.11 Captions. The captions set forth at the beginning of the various Sections
of this Security Deed are for convenience only and shall not be used to
interpret or construe the provisions of this Security Deed.

7.12 Grantor Not Released. Extension of the time for payment or modification of
the terms of payment of any sums secured by this Security Deed granted by
Grantee to any successor in interest of Grantor shall not operate to release, in
any manner, the liability of the original Grantor. Grantee shall not be required
to commence proceedings against such successor or refuse to extend time for
payment or otherwise modify the terms of payment of the sums secured by this
Security Deed by reason of any demand made by the original Grantor. Without
affecting the liability of any person, including Grantor, for the payment of any
Indebtedness Secured Hereby, or the lien and interest of this Security Deed on
the remainder of the Deed Property for the full amount of any such indebtedness
unpaid, Grantee are empowered as follows: Grantee may from time to time and
without notice: (a) release any person liable for the payment of any of the
Indebtedness Secured Hereby or the Obligations, (b) extend the time or, with the
consent of Grantor, otherwise alter the terms of payment of any of the
Indebtedness Secured Hereby or the Obligations, (c) accept additional real or
personal property of any kind as security therefor, whether evidenced by deeds
of trust, mortgages, security agreements or any other instruments of security,
or (d) alter, substitute or release any property securing the Indebtedness
Secured Hereby or the Obligations. Grantee may, at any time, and from time to
time, upon the written request of Grantee (i) consent to the making of any map
or plat of the Property or any part thereof, (ii) join in granting any easement
or creating any restriction thereon, (iii) join in any subordination or other
agreement affecting this Security Deed or the lien or charge hereof, or
(iv) reconvey, without any warranty, all or any part of the Deed Property.

7.13 Statute of Limitations. The pleading of any statute of limitations as a
defense to any and all obligations secured by this Security Deed is hereby
waived by Grantor to the full extent permitted by law.

7.14 Consent. Wherever any consent or approval of Grantee is required hereunder,
then, unless otherwise specifically provided herein, such consent or approval
may be given or withheld in Grantee’s sole and absolute discretion. The granting
or withholding of consent by Grantee to any transaction as required by the terms
hereof shall not be deemed a waiver of the right to require consent to future or
successive transactions.

7.15 Concerning Information Supplied, Representations and Warranties. Grantor
warrants that all documents and all information supplied or hereafter supplied
to Grantee concerning Grantor or the Deed Property are and will continue to be
true, correct, complete and without material adverse change until the
Indebtedness Secured Hereby and all Obligations have been paid and performed in
full. Grantor agrees to promptly notify Grantee in writing of any material
adverse changes in any of the foregoing. All representations, warranties,
covenants and agreements of Grantor made herein or in any certificate or other
documents delivered to Grantee by or on behalf of Grantor or any Guarantor shall
be deemed to have been relied upon by Grantee notwithstanding any investigation
heretofore or hereafter made by Grantee or on its behalf, and shall continue in
full force and effect as long as any of the Indebtedness Secured Hereby remains
unpaid or any of the Obligations remain unpaid or unperformed.

7.17 Further Assurances. Grantor will, upon request of Grantee, promptly correct
any defect, error or omission which may be discovered in the contents of this
Security Deed or in the execution or acknowledgment hereof, and will execute,
acknowledge and deliver such further instruments and do such further acts as may
be necessary or as may be reasonably requested by Grantee to carry out more
effectively the purposes of this Security Deed, to subject to the lien, interest
and security interest hereby created any of Grantor’s properties, rights or
interests covered or intended to be covered hereby, and to perfect and maintain
such interests, lien and security interests.

7.18 Attorneys’ Fees. In the event that it becomes necessary for Grantee to
employ legal counsel or to take legal action to collect the Indebtedness Secured
Hereby or the Obligations or otherwise to enforce any provision hereof, or to
protect any of Grantee’s rights hereunder, Grantor and all Persons who are or
may become liable to pay or perform all or part of the Indebtedness Secured
Hereby and/or any one or more of the Obligations agree to pay to Grantee, in
addition to taxable costs of any legal proceeding or action, reasonable
attorneys’ fees actually incurred by Grantee, and all costs of preparation and
conduct of such proceedings, including costs of title searches, grantee sale
guaranties and title policy commitments, all of which shall be a lien upon the
Deed Property, secured by this Security Deed and shall bear interest from the
date of expenditure by Grantee until paid at the Default Rate (as defined under
the Note); provided, however, such attorneys’ fees actually incurred shall not
exceed attorneys’ fees provided for in O.C.G.A. §13-1-11.

7.19 Subrogation. Grantee shall be subrogated to the lien notwithstanding its
release of record, of any prior mortgage, deed of trust, deed to secure debt, or
other lien or encumbrance paid or discharged from the proceeds of the Note or
from any other advance made by Grantee.

7.20 No Merger. It being the desire and intention of the parties hereto that
this Security Deed and the lien and interest hereof do not merge in fee simple
title to the Deed Property, it is hereby understood and agreed that should the
Grantee acquire an additional or other interests in or to the Deed Property or
the ownership thereof, then, unless a contrary intent is manifested by the
Grantee as evidenced by an express statement to that effect in appropriate
document duly recorded, this Security Deed and the lien and interest hereof
shall not merge in the fee simple title, toward the end that this Security Deed
may be foreclosed as if owned by a stranger to the fee simple title. Further, it
is not the intention of the parties that any obligation of Grantor to pay or to
reimburse Grantee for costs and expenses, including attorneys’ fees and costs,
be merged in any foreclosure judgment or the conclusion of any other enforcement
action, and all such obligations shall survive the entry of any foreclosure
judgment or the conclusion of any other enforcement action.

7.21 Grantee Not a Joint Venturer or Partner. Grantor and Grantee acknowledge
and agree that in no event shall Grantee be deemed to be a partner or joint
venturer or member of a joint enterprise with Grantor. Without limitation of the
foregoing, Grantee shall not be deemed to be such partner or joint venturer on
account of its becoming a grantee-in-possession or exercising any rights
pursuant to this Security Deed, the Note or any of the other Loan Documents.

7.22 No Third Party Benefits. This Security Deed, the Note and the other Loan
Documents are made for the sole benefit of Grantor and Grantee, and no other
party shall have any legal interest of any kind under or by reason of any of the
foregoing. Whether or not Grantee elects to employ any or all of the rights,
powers or remedies available to it under any of the foregoing, Grantee shall
have no obligation or liability of any kind to any third party by reason of any
of the foregoing or any of Grantee’s actions or omissions pursuant thereto or
otherwise in connection with this Security Deed.

7.23 No Offset. All sums comprising the Indebtedness Secured Hereby or the
Obligations payable by Grantor shall be paid without notice, demand, offset,
deduction, counterclaim, defense, abatement, suspension, diminution or
reduction. Grantor’s obligation to do so shall not be released, discharged or
otherwise diminished by reason of: (a) any damage to or destruction of, or any
condemnation or similar taking of, the Deed Property or any portion thereof;
(b) any restriction or prevention of, or interference with, the use of the Deed
Property or any portion thereof; (c) any title defect or encumbrance, or any
eviction from the Deed Property or any portion thereof by the holder of superior
title or otherwise; (d) any bankruptcy, insolvency, reorganization, composition,
dissolution, liquidation or similar proceeding relating to Grantor or Grantee,
or any action taken with respect to this Security Deed by any trustee or
receiver of Grantor or Grantee, or by any court, in any such proceeding; (e) any
claim that Grantor may now or in the future have against Grantee; (f) any
default or failure on the part of Grantee to perform or comply with any of the
terms of this Security Deed or any other agreement with Grantor; or (g) any
other similar occurrence.

7.24 Maximum Interest Payable. Notwithstanding anything to the contrary
contained in this Security Deed, the Note, or any other Loan Document, Grantor
shall not be obligated to pay, and Grantee shall not be entitled to charge,
collect, receive, reserve, or take, interest (it being understood that
“interest” shall be calculated as the aggregate of all charges which constitute
interest under applicable law that are contracted for, charged, reserved,
received, or paid) in excess of the maximum non-usurious interest rate, as in
effect from time to time, which may be charged, contracted for, reserved,
received, or collected by Grantee in connection with this Security Deed, the
Note and the other Loan Documents (such rate, the “Highest Lawful Rate”). During
any period of time in which the interest rates specified herein exceed the
Highest Lawful Rate, interest shall accrue and be payable at the Highest Lawful
Rate; provided that, if the interest rates decline below the Highest Lawful
Rate, interest shall continue to accrue and be payable at the Highest Lawful
Rate (so long as there remains any unpaid principal with respect to the loan
evidenced hereby) until the interest that has been paid equals the amount of
interest that would have been paid if interest had at all times accrued and been
payable at the applicable interest rates specified herein. If, for any reason,
the Grantee receives anything of value as interest or anything deemed interest
by applicable law under this Security Deed, the Note, any of the other Loan
Documents, or otherwise that results in Grantee receiving interest in an amount
in excess of the Highest Lawful Rate, then the amount of such excess shall be
applied to the reduction of the principal amount owing hereunder or on account
of any other indebtedness of Grantor to Grantee, and not to the payment of
interest. If, however, the amount of such excess exceeds the unpaid principal
balance of all indebtedness of Grantor to Grantee such amount shall be refunded
to Grantor. In determining whether or not the interest paid or payable with
respect to any indebtedness of Grantor to Grantee exceeds the Highest Lawful
Rate, Grantor and Grantee shall: (i) characterize any non-principal payment as
an expense, fee or premium rather than as interest; (ii) exclude voluntary
prepayments and the effects thereof; (iii) amortize, prorate, allocate and
spread the total amount of interest throughout the actual term of such
indebtedness so that it does not exceed the maximum amount permitted by
applicable law; or (iv) allocate interest between portions of such indebtedness
so that, to the greatest extent possible, no such portion shall bear interest at
a rate greater than the maximum rate permitted by applicable law. For purposes
of this Section, the term “applicable law” means the internal laws of the State
of Georgia, but, to the extent, contrary to the express intent of the parties,
such choice of law is found to be inapplicable to this Security Deed, then
“applicable law” shall mean that law in effect from time to time and applicable
to this loan transaction which lawfully permits the charging and collection of
the highest permissible, lawful, non-usurious rate of interest on such loan
transaction and this Security Deed, and, to the extent controlling, laws of the
United States of America.

7.25 Participation. Grantor acknowledges that Grantee may wish, and shall have
the right, to have one or more participants (and to sell participation
interests) in the rights of Grantee under the Note, this Security Deed and the
other Loan Documents or any one or more of them. Grantor agrees that, if so
requested by Grantee, it will cause all insurance policies, bonds, binders and
commitments (including, without limitation, casualty insurance and title
insurance) required by this Security Deed to be delivered to Grantee to name as
additional insureds or obligees such participants as Grantee may request. Unless
Grantor consents in writing to the contrary, despite any participation in the
Notes, this Security Deed or the other Loan Documents, or any one or more of
them, Grantor shall be entitled to deal directly with the Grantee and need not
deal directly with any participant of Grantee in all matters relating to the
foregoing. The participation of any additional participants shall not result in
any expense to Grantor.

7.26 Accounts. To the extent that the Uniform Commercial Code — Secured
Transactions does not apply to the Reserves or the proceeds thereof, Grantor
hereby pledges and assigns to Grantee all of its right, title and interest in
and to the Reserves and the proceeds thereof as additional security for the
payment of the Indebtedness Secured Hereby and the payment and performance of
the Obligations.

7.27 Integration. This Security Deed (and, to the extent referred to herein, the
Note and the other Loan Documents) constitutes the full and complete integrated
agreement with respect to the subject matter hereof and supersedes any prior or
contemporaneous oral or written agreements, including, but not limited to, that
certain commitment letter dated October 25, 2007 from Grantee to CBRE Capital
Markets as modified and supplemented (the “Commitment Letter”). Grantor
acknowledges that the Commitment Letter may contain terms and provisions
different than or in addition to those set forth in this Security Deed, the Note
or the other Loan Documents and that this Security Deed, the Note or the other
Loan Documents may contain provisions not set forth in the Commitment Letter. By
signing this Security Deed, Grantor agrees that any such different or additional
terms or provisions are superseded by the provisions of this Security Deed, the
Note and the other Loan Documents (except that nothing in the foregoing shall
supersede any provisions of the Commitment Letter obligating Grantor to pay or
reimburse to Grantee any fees, deposits, costs or expenses in connection with
the loan made by Grantee to Grantor that is evidenced by the Note and such
provisions shall remain binding on Grantor).

7.28 Attorneys’ Fees. Notwithstanding anything to the contrary contained herein,
all references herein and in any of the Loan Documents to attorneys’ fees shall
be deemed to refer to attorneys’ fees actually incurred and not to statutory
attorneys’ fees under O.C.G.A. § 13-1-11.

7.29 Waiver of Co-Tenancy Rights. In the event the Property is held in a joint
tenancy or a tenancy in common, Grantor, and each party comprising Grantor,
hereby waives all of their respective co-tenancy rights provided at law or in
equity for tenants in common between, among or against each other, including,
without limitation, any right to partition the Deed Property.

7.30 Counterparts. This instrument may be executed in several counterparts,
which together shall constitute one and the same instrument.

7.31 Waiver of Jury Trial. THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR ARISING OUT
OF THIS AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY HERETO. NO PARTY
SHALL SEEK TO CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH
A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN
MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY ALL PARTIES.

1

ARTICLE VIII

LIMITATIONS OF LIABILITY

8.01 Deficiency. Anything contained in any provision of this Security Deed to
the contrary notwithstanding (but subject to subsection 8.02 below), if any
foreclosure proceeding is brought under the provisions of this Security Deed or
otherwise to enforce such provisions or those of the Note, or if Grantor is
otherwise in default under this Security Deed, the Grantee shall not be entitled
to take any action to procure any money judgment or any deficiency decree
against Grantor, it being understood and agreed that Grantee’s recourse
hereunder and under the Note shall be limited to Grantor’s interest in the Deed
Property, land, Improvements, furnishings, Fixtures, equipment and other real
and personal property encumbered by or on which an interest or a security
interest, lien or encumbrance is granted or taken pursuant to this Security Deed
and other Loan Documents, as well as to the enforcement of the lien and interest
created by this Security Deed and to the Collateral and other security held by
the Grantee; provided, however, that nothing in the provisions of this
Article VIII shall be deemed to limit, alter or impair the enforceability of the
rights and remedies of Grantee hereunder or under any such provisions, against
the Deed Property or against any other property which may from time to time be
given to Grantee as security for the performance of Grantor’s obligations
hereunder or under the provisions of the Note or any other Loan Document, nor
shall any provision of this Article VIII alter, impair or affect the personal
liability of any Person who is or may be or become liable to pay or perform all
or any part of the Indebtedness Secured Hereby or any of the Obligations.

8.02 Recourse. Notwithstanding the provisions of subsection 8.01, Maker shall be
liable for, and subject to, judgments, money deficiency judgments and decrees
solely arising from and solely to the extent of any loss, cost, expense or
damage suffered by Grantee as a result of or in connection with any one or more
of the following:

(a) Grantor applying any insurance or condemnation proceeds other than as
permitted under the Security Deed;

(b) any act of fraud of Grantor (or any trustee, beneficiary, shareholder,
member, or general partner of Grantor) or any fraudulent statement contained
herein, in the Note or in any of the other Loan Documents or in any other
agreement, certificate or instrument delivered pursuant thereto or in connection
therewith;

(c) any material misrepresentation of Grantor or any trustee, beneficiary,
shareholder, member or general partner of Grantor that results in a material
diminution of the value of the Building or any intentional material
misrepresentation contained herein, in the Note or in any of the other Loan
Documents or in any other agreement, certificate or instrument delivered
pursuant to or in connection therewith;

(d) Grantor collecting Rents more than one (1) month in advance or failing to
apply Rents in the manner and for the purposes provided for herein and in any
other Loan Document;

(e) Grantor misapplying any security deposits made under any Lease;

(f) Grantor failing to comply with the Section 3.19 above or any other provision
hereof or of any other Loan Document relating to compliance with Applicable
Environmental Laws and/or Legal Requirements;

(g) any diminution in value of the Deed Property arising from the waste (either
actual or permissive) of Grantor;

(h) the amount of any deductible amount under a policy of insurance relating to
the Deed Property;

(i) the failure of Grantor to maintain in effect any insurance required under
this Security Deed or the failure of Grantor to pay any taxes and/or assessments
required to be paid under this Security Deed or under any other Loan Documents;

(j) an earthquake affecting the Deed Property;;

(k) the filing by Grantor of any voluntary petition for bankruptcy,
reorganization or arrangement pursuant to federal or state law, or the consent
to or acquiescence in such filing by or with respect to Grantor, or if Grantor
shall institute any proceeding for the dissolution or liquidation of Grantor, or
if Grantor shall make an assignment for the benefit of creditors;

(l) Grantor making any payment to any person to the extent such payment shall be
deemed to be a fraudulent conveyance under applicable laws;

(m) Grantor making, directly or indirectly, any unauthorized transfers of any
interest in the Deed Property as provided in this Security Deed;

(n) Grantor making any amendments to Major Leases which change the rental rates,
the reimbursements, the term of the Lease or the obligations of the landlord;

(o) the failure of the Improvements to have been constructed in accordance with
the requirements of any applicable condition, covenant or restriction of record
encumbering the Deed Property; and

(p) any and all costs and expenses, including attorneys’ fees and expenses,
incurred by Grantee in connection with the enforcement of any of the foregoing
recourse provisions.

Further, nothing herein contained shall be deemed to limit, vary, modify or
amend any obligation owed to Grantee under that certain Environmental
Certification and Indemnity Agreement of even date herewith executed by Grantor
in favor of Grantee.

[Remainder of page intentionally left blank, signature page follows]

2

IN WITNESS WHEREOF, Grantor has caused this instrument to be executed under seal
and delivered as of the date first written above.

     
Signed, sealed and
delivered in the
presence of:
/s/ Phil C. Han
Unofficial Witness
/s/ Tracy Liu
Unofficial Witness
 

NNN HEALTHCARE/OFFICE REIT NORTHMEADOW, LLC, a
Georgia limited liability company
By: /s/ Shannon K S Johnson (Seal)
Name: Shannon K S Johnson
Title: Authorized Signatory

          STATE OF CALIFORNIA     )           ) ss:     COUNTY OF ORANGE     )

On November 19, 2007 before me, the undersigned, a Notary Public in and for said
County and State, personally appeared Shannon K.S. Johnson, personally known to
me to be the person whose name is subscribed to the within instrument and
acknowledged to me that she executed the same in her authorized capacity, and
that by her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

WITNESS my hand and official seal.

/s/ Monica Chavez
Notary Public

[Seal] Monica Chavez
[Seal] Commission # 1762879
[Seal] Notary Public – California
[Seal] Orange County
[Seal] My Comm. Expires Aug. 21, 2001

Commission Expiration Date:

August 21, 2001

[AFFIX NOTARIAL SEAL]

[SIGNATURE PAGE TO SECURITY DEED]

3